Exhibit 10.2

 

EXECUTION COPY

 

CREDIT SUISSE FIRST BOSTON (USA), INC.

 

4,300,000 SAILS

 

(Shared Appreciation Income Linked Securities)

 

Due November 15, 2008

 

Subject to Exchange into Shares of

 

Common Stock, par value $0.001 per share, of Equinix, Inc.

 

TERMS AGREEMENT

 

November 9, 2005

 

CREDIT SUISSE FIRST BOSTON LLC

Eleven Madison Avenue

New York, New York 10010-3629

      As representative (the “Representative”)

      of the several Underwriters (as defined below)

 

Dear Sirs and Mesdames:

 

Credit Suisse First Boston (USA), Inc., a Delaware corporation (“CSFB USA”),
proposes to issue and sell to the several underwriters named in Schedule A
hereto (the “Underwriters”), 4,300,000 SAILS (Shared Appreciation Income Linked
Securities) due November 15, 2008 (the “SAILS”) with a principal amount of
$35.64 per SAILS. The SAILS are subject to exchange into shares of common stock,
par value $0.001 per share (the “Common Stock”), of Equinix, Inc., a Delaware
corporation (“Equinix”), or the cash equivalent of those shares.

 

i-STT Investments (Bermuda) Ltd., a Bermuda corporation (the “Selling
Stockholder”), which is a wholly-owned subsidiary of i–STT Investments Pte.
Ltd., a corporation organized under the laws of the Republic of Singapore
(“STT,” and, together with the Selling Stockholder, the “Selling Stockholder
Entities”), has entered into (a) a Forward Purchase Agreement dated the date
hereof (the “Forward Purchase Agreement”) with Credit Suisse First Boston
Capital LLC (“CSFB Capital”), pursuant to which the Selling Stockholder has
agreed to sell, and CSFB Capital has agreed to purchase, the number of shares of
Common Stock specified therein (the “Contract Shares”) on the dates specified
therein and (b) a Collateral Agreement dated the date hereof with CSFB Capital
and Credit Suisse First Boston LLC as collateral agent and securities
intermediary, pursuant to which the Selling Stockholder has pledged to CSFB
Capital the maximum number of Contract Shares that it may be required to deliver
at maturity of the Forward Purchase Agreement (the “Collateral Agreement” and,
together with the Forward Purchase Agreement, the “Forward Documents”).

 

The representations, warranties and agreements among Equinix, the Selling
Stockholder and the Underwriters with respect to the Contract Shares that will
be delivered at maturity of the SAILS and related matters are set forth in Part
A of this Terms Agreement (this “Agreement”). The representations, warranties
and agreements between CSFB USA and the Underwriters with respect to the offer
and sale of the SAILS and related matters are set forth in Part B of this
Agreement. As used herein, “Contract Shares Basic Transactions” means (i) the
sale of the Contract Shares by the Selling Stockholder to CSFB Capital pursuant
to the Forward Purchase Agreement and (ii) the pledge of the Contract Shares by
the Selling Stockholder pursuant to the Collateral Agreement. For the avoidance
of doubt, with respect to the Forward Documents, references to the Contract
Shares Basic Transactions herein refer solely to the actions specified in
(i) and (ii) above and do not contemplate the other terms and conditions of any
of the Forward Documents, including without limitation any aspect of the
authorization, execution and delivery of the Forward Documents by, or the
enforceability of any of the Forward Documents against, any party thereto.



--------------------------------------------------------------------------------

PART A. REGISTRATION AND SALE OF CONTRACT SHARES

 

Equinix has filed with the Securities and Exchange Commission (the “Commission”)
a registration statement under the Securities Act on Form S-3 (File
No. 333-128857), including a prospectus (the “Equinix Basic Prospectus”),
relating to the Common Stock. Such registration statement as amended as of the
date of this Agreement and, in the event any post-effective amendment thereto
becomes effective prior to the Closing Date (as defined in Part B of this
Agreement), including the information (if any) deemed to be part of such
registration statement (including any information incorporated therein by
reference) at the time of effectiveness pursuant to Rule 430A under the
Securities Act of 1933, as amended, and the rules and regulations of Commission
thereunder (collectively, the “Securities Act”) is hereinafter referred to as
the “Equinix Registration Statement;” any preliminary prospectus supplement to
the Equinix Basic Prospectus relating to the Contract Shares together with the
Equinix Basic Prospectus is hereinafter referred to as an “Equinix Preliminary
Prospectus;” the final prospectus supplement to the Equinix Basic Prospectus
relating to the Contract Shares in the form first used in conjunction with the
final prospectus for the SAILS is hereinafter referred to as the “Equinix Final
Prospectus” (including, in the case of all references to the Equinix
Registration Statement or the Equinix Final Prospectus, unless the context
requires otherwise, documents incorporated by reference therein pursuant to
Item 12 of Form S-3 of the Securities Act (the “Incorporated Documents”)). The
terms “supplement” and “amendment” or “amend” with respect to the Equinix
Registration Statement, any Equinix Preliminary Prospectus and the Equinix Final
Prospectus shall include all documents subsequently filed (but not to the extent
all or a portion of such documents are furnished) by Equinix with the Commission
pursuant to the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission thereunder (collectively, the “Exchange Act”),
that are deemed to be incorporated by reference therein. If Equinix has filed an
abbreviated registration statement to register additional shares of Common Stock
pursuant to Rule 462(b) under the Securities Act (the “Rule 462 Equinix
Registration Statement”), then any reference herein to the term “Equinix
Registration Statement” shall be deemed to include such Rule 462 Equinix
Registration Statement.

 

The Investment Company Act of 1940, as amended, and the rules and regulations of
the Commission thereunder are collectively referred to in this Part A as the
“Investment Company Act;” and the Securities Act and the Investment Company Act
are collectively referred to in this Part A as the “Acts.”

 

The Selling Stockholder, Equinix and the Underwriters hereby agree as follows:

 

1. Representations and Warranties of Equinix and the Selling Stockholder.

 

(a) Equinix represents and warrants to, and agrees with, each of the
Underwriters and the Selling Stockholder that:

 

(i) Equinix meets the requirements for filing the Equinix Registration Statement
on Form S-3, and such Equinix Registration Statement has become effective; no
stop order suspending the effectiveness of the Equinix Registration Statement is
in effect, and no proceedings for such purpose are pending before or threatened
by the Commission;

 

(ii) no order preventing or suspending the use of any Equinix Preliminary
Prospectus has been issued by the Commission, and each Equinix Preliminary
Prospectus complied, when so filed, in all material respects with the Acts and
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading except that the representations and warranties
set forth in this paragraph do not apply to any statements or omissions in any
Equinix Preliminary Prospectus based upon information relating to (A) any
Underwriter furnished to Equinix in writing by such Underwriter through the
Representative expressly for use therein and (B) the Selling Stockholder
furnished to Equinix by the Selling Stockholder expressly for use therein;

 

(iii) each part of the Equinix Registration Statement, when it became effective,
did not contain and each such part, as amended or supplemented, if applicable,
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to



--------------------------------------------------------------------------------

make the statements therein not misleading; the Equinix Registration Statement
and the Equinix Final Prospectus comply and, as amended or supplemented, if
applicable, will comply in all material respects with the Securities Act; and
the Equinix Final Prospectus does not contain and, as amended or supplemented,
if applicable, will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions in the Equinix Registration Statement or the Equinix
Final Prospectus based upon information relating to (A) any Underwriter
furnished to Equinix in writing by such Underwriter through the Representative
expressly for use therein and (B) the Selling Stockholder Entities furnished to
Equinix by the Selling Stockholder expressly for use therein;

 

(iv) Equinix has been duly incorporated and is an existing corporation in good
standing under the laws of State of Delaware, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the Equinix Final Prospectus; and Equinix is duly qualified to do
business as a foreign corporation in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, except to the extent that the failure to be so qualified or
in good standing would not have a material adverse effect on the condition
(financial or other), business, properties or results of operations of Equinix
and the Subsidiaries (as defined below) taken as a whole (each, an “Equinix
Material Adverse Effect”);

 

(v) Equinix Operating Co., Inc., Equinix Pacific, Inc., Equinix RP II LLC and
Equinix RP, Inc. (each a “Subsidiary” and, together, the “Subsidiaries”) are
Equinix’s only subsidiaries that are material to the business of the Company and
its subsidiaries taken as a whole. Each of the Subsidiaries has been duly
incorporated and is an existing corporation in good standing under the laws of
the jurisdiction of its incorporation, with power and authority (corporate and
other) to own its properties and conduct its business as described in the
Equinix Final Prospectus; and each Subsidiary is duly qualified to do business
as a foreign corporation in good standing in all other jurisdictions in which
its ownership or lease of property or the conduct of its business requires such
qualification except to the extent that the failure to be so qualified or in
good standing would not have an Equinix Material Adverse Effect; all of the
issued and outstanding capital stock of each subsidiary of Equinix has been duly
authorized and validly issued and is fully paid and nonassessable. Equinix owns
all of the shares of capital stock of each subsidiary of Equinix, directly or
through subsidiaries, free from liens, encumbrances and defects;

 

(vi) the authorized capital stock of Equinix conforms as to legal matters to the
description thereof contained in or incorporated by reference into, as
applicable, the Equinix Final Prospectus. The Contract Shares and all other
outstanding shares of capital stock of Equinix have been duly authorized and
validly issued, are fully paid and nonassessable and conform as to legal matters
to the description thereof contained in or incorporated by reference into, as
applicable, the Equinix Final Prospectus; and the stockholders of Equinix have
no preemptive rights with respect to the Contract Shares. Except as set forth in
the Equinix Final Prospectus, neither Equinix nor any of the Subsidiaries has
outstanding any options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into, or
any contracts or commitments to issue or sell, shares of its capital stock or
any such options, rights, convertible securities or obligations. All outstanding
shares of capital stock and options and other rights to acquire capital stock
have been issued in compliance with the registration and qualification
provisions of all applicable securities laws and were not issued in violation of
any preemptive rights, rights of first refusal or other similar rights;

 

(vii) except as disclosed in the Equinix Final Prospectus, there are no
contracts, agreements or understandings between Equinix and any person that
would give rise to a valid claim against Equinix or any Underwriter for a
brokerage commission, finder’s fee or other like payment as a result of the
Contract Shares Basic Transactions;

 

(viii) except as disclosed in the Equinix Final Prospectus, there are no
contracts, agreements or understandings involving Equinix granting to any person
the right to require Equinix to file a registration statement under the
Securities Act with respect to any securities of Equinix owned or to be owned by
such person or to require Equinix to include such securities in the securities
registered pursuant to a Registration Statement or in any securities being
registered pursuant to any other registration statement filed by Equinix under
the Securities Act;



--------------------------------------------------------------------------------

(ix) the Contract Shares have been approved for listing on the NASDAQ;

 

(x) no consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required to be obtained or made by
Equinix for the consummation of the Contract Shares Basic Transactions, except
such as have been obtained and made under the Acts, the Exchange Act or state
securities or blue sky laws in connection with the offer and sale of the SAILS
and the delivery of the Contract Shares to holders of the SAILS;

 

(xi) the execution and delivery by Equinix of, and performance by Equinix of its
obligations under, this Agreement and the consummation of the Contract Shares
Basic Transactions will not result in a material breach or violation of any of
the terms and provisions of, or constitute a material default under, any
statute, any rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over Equinix or any of the
Subsidiaries or any of their properties, or any agreement or instrument to which
Equinix or any such Subsidiary is a party or by which Equinix or any such
Subsidiary is bound or to which any of the properties of Equinix or any such
Subsidiary is subject, or the charter or by-laws of Equinix or any such
Subsidiary;

 

(xii) this Agreement has been duly authorized, executed and delivered by
Equinix;

 

(xiii) except as disclosed in the Equinix Final Prospectus, Equinix and the
Subsidiaries have good and marketable title to all real properties and all other
properties and assets owned by them, in each case free from liens, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or to be made thereof by them; and Equinix and its
Subsidiaries hold any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or to be made thereof by them;

 

(xiv) Equinix and the Subsidiaries possess adequate certificates, authorities or
permits issued by appropriate governmental agencies or bodies necessary to
conduct the business now operated by them and have not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to Equinix or any of its
subsidiaries, would individually or in the aggregate have an Equinix Material
Adverse Effect;

 

(xv) no labor dispute with the employees of Equinix or any of the Subsidiaries
exists or, to the knowledge of Equinix, is imminent that might have an Equinix
Material Adverse Effect;

 

(xvi) Equinix and the Subsidiaries own, possess or can acquire on reasonable
terms, adequate trademarks, trade names and other rights to inventions,
know-how, patents, copyrights, confidential information and other intellectual
property (collectively, the “Intellectual Property Rights”) necessary to conduct
the business now operated by them, or presently employed by them, and have not
received any notice of infringement of or conflict with asserted rights of
others with respect to any Intellectual Property Rights that, if determined
adversely to Equinix or any of the Subsidiaries, would individually or in the
aggregate have an Equinix Material Adverse Effect;

 

(xvii) except as disclosed in the Equinix Final Prospectus, neither Equinix nor
any of the Subsidiaries (A) is in violation of any statute, any rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances
(collectively, the “Environmental Laws”), (B) owns, leases or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, (C) is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or (D) is subject to any claim relating to any Environmental
Laws, in each case which violation, contamination, liability or claim would
individually or in the aggregate have an Equinix Material Adverse Effect; and



--------------------------------------------------------------------------------

Equinix is not aware of any pending or threatened investigation which is
reasonably expected to lead to such a claim. Except as disclosed in the Equinix
Final Prospectus, there are no costs or liabilities associated with
Environmental Laws (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties) that
might have an Equinix Material Adverse Effect;

 

(xviii) except as disclosed in the Equinix Final Prospectus, there are no
pending actions, suits or proceedings against or affecting Equinix, any of the
Subsidiaries or any of their respective properties that, if determined adversely
to Equinix or any of its Subsidiaries, would individually or in the aggregate
have an Equinix Material Adverse Effect, or would materially and adversely
affect the ability of Equinix to perform its obligations under this Agreement,
or which are otherwise material in the context of the transactions contemplated
by this Agreement; and no such actions, suits or proceedings are threatened or,
to Equinix’s knowledge, contemplated;

 

(xix) the financial statements included in each Equinix Registration Statement
and the Equinix Final Prospectus present fairly the financial position of
Equinix and its consolidated subsidiaries as of the dates shown and their
results of operations and cash flows for the periods shown, and such financial
statements have been prepared in conformity with the generally accepted
accounting principles in the United States applied on a consistent basis and the
schedules included in the Equinix Registration Statement present fairly the
information required to be stated therein; and the assumptions used in preparing
the pro forma financial statements included in the Equinix Registration
Statement and the Equinix Final Prospectus provide a reasonable basis for
presenting the significant effects directly attributable to the transactions or
events described therein, the related pro forma adjustments give appropriate
effect to those assumptions, and the pro forma columns therein reflect the
proper application of those adjustments to the corresponding historical
financial statement amounts;

 

(xx) except as disclosed in the Equinix Final Prospectus, since the date of the
latest audited financial statements included in the Equinix Final Prospectus
there has not occurred any Equinix Material Adverse Effect, or any development
or event involving a prospective material adverse change in the condition
(financial or other), business, properties or results of operations of Equinix
and its subsidiaries taken as a whole, and, except as disclosed in or
contemplated by the Equinix Final Prospectus, there has been no dividend or
distribution of any kind declared, paid or made by Equinix on any class of its
capital stock;

 

(xxi) neither Equinix nor any of the Subsidiaries is currently in breach of, or
in default under, any other written agreement or instrument to which it or its
property is bound or affected except to the extent that such breach or default
would not have an Equinix Material Adverse Effect;

 

(xxii) the Incorporated Documents heretofore filed, when they were filed (or, if
any amendment with respect to any such document was filed, when such amendment
was filed), conformed in all material respects with the requirements of the
Exchange Act; any further Incorporated Documents so filed will, when they are
filed, conform in all material respects with the requirements of the Exchange
Act;

 

(xxiii) Equinix and each of the Subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; neither Equinix nor any such Subsidiary has been refused any insurance
coverage sought or applied for; and neither Equinix nor any such Subsidiary has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have an Equinix Material Adverse Effect;

 

(xxiv) the accountants who certified the financial statements and supporting
schedules included in the Equinix Registration Statement are independent public
accountants as required by the Securities Act;



--------------------------------------------------------------------------------

(xxv) Equinix and each of the Subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurance that:
(A) transactions are executed in accordance with management’s general or
specific authorizations; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (C) access to assets
is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences;

 

(xxvi) neither Equinix nor any of the Subsidiaries has and Equinix is not aware
that its or any of its subsidiaries’ officers, directors, partners, employees,
agents or affiliates or any other person acting on behalf of Equinix or any
Subsidiary has, directly or indirectly, given or agreed to give any money, gift
or similar benefit (other than legal price concessions to customers in the
ordinary course of business) to any customer, supplier, employee or agent of a
customer or supplier, official or employee of any governmental agency (domestic
or foreign), instrumentality of any government (domestic or foreign) or any
political party or candidate for office (domestic or foreign) or other person
who was, is or may be in a position to help or hinder the business of Equinix or
any of the Subsidiaries (or assist Equinix or any of the Subsidiaries in
connection with any actual or proposed transaction) which might subject Equinix
or any of the Subsidiaries, or any other individual or entity to any damage or
penalty in any civil, criminal or governmental litigation or proceeding
(domestic or foreign), which could reasonably be expected to have an Equinix
Material Adverse Effect, if not given in the past, might have had an Equinix
Material Adverse Effect, or if not continued in the future, might have an
Equinix Material Adverse Effect;

 

(xxvii) none of Equinix nor any of the Subsidiaries has taken, directly or
indirectly, any action designed to, or that might reasonably be expected to,
cause or result in stabilization or manipulation of the price of any security to
facilitate the sale or resale of the Contract Shares or the SAILS. Except as
permitted by the Acts, Equinix has not distributed any registration statement,
preliminary prospectus, prospectus or other offering material in connection with
the offering and sale of the Contract Shares or the SAILS;

 

(xxviii) Equinix is subject to the reporting requirements of either Section 13
or Section 15(d) of the Exchange Act and files reports with the Commission on
the Electronic Data Gathering, Analysis and Retrieval (“EDGAR”) system; and

 

(xxix) Equinix is not and, after giving effect to the Contract Shares Basic
Transactions will not be, an “investment company” as defined in the Investment
Company Act.

 

(b) The Selling Stockholder represents and warrants to, and agrees with, each of
the Underwriters and Equinix that:

 

(i) the Selling Stockholder has been duly incorporated and is validly existing
under the laws of Bermuda, with corporate power and authority to own its
properties and conduct its business; and is duly qualified to do business and is
in good standing in each jurisdiction in which the ownership or lease of
property or the conduct of its business requires such qualification, except as
would not, individually or in the aggregate, have a material adverse effect on
the financial condition, business, properties or results of operations of the
Selling Stockholder (each, a “Selling Stockholder Material Adverse Effect”);

 

(ii) this Agreement has been duly authorized, executed and delivered by the
Selling Stockholder and the Forward Documents have been duly authorized,
executed and delivered by the Selling Stockholder; and each of the Forward
Purchase Agreement and the Collateral Agreement constitutes a valid and legally
binding agreement of the Selling Stockholder enforceable against the Selling
Stockholder in accordance with its terms except, with respect to each, as such
enforceability may be limited by: (A) applicable bankruptcy, insolvency or other
similar laws affecting creditors’ rights generally; and (B) the availability of
equitable remedies may be limited by equitable principles of general
applicability including applicable law relating to fiduciary duties (regardless
of whether considered and applied in a proceeding in equity or at law).



--------------------------------------------------------------------------------

(iii) the execution and delivery by the Selling Stockholder of, and the
performance by the Selling Stockholder of its obligations under, this Agreement
and the Forward Documents will not contravene any provision of applicable law or
the bye-laws of the Selling Stockholder, or any material agreement or other
instrument binding upon the Selling Stockholder or any judgment, order or decree
of any governmental body, agency or court having jurisdiction over the Selling
Stockholder, except for any such contravention as would not have a Selling
Stockholder Material Adverse Effect, and no consent, approval, authorization or
order of, or qualification with, any governmental body or agency,
self-regulatory organization or court or other tribunal is required for the
performance by the Selling Stockholder of its obligations under this Agreement
and the Forward Documents, except such as have been obtained and except to the
extent that the failure to so obtain such consent, approval, authorization,
order or qualification would not have a Selling Stockholder Material Adverse
Effect or materially affect the Selling Stockholder’s ability to perform its
obligations under this Agreement or the Forward Documents;

 

(iv) the Selling Stockholder is not and, after giving effect to the transactions
contemplated by this Agreement and the Forward Documents, will not be, an
“investment company” as such term is defined in the Investment Company Act;

 

(v) the Selling Stockholder has the legal right and power, and all authorization
and approval required by law, to enter into this Agreement and the Forward
Documents and to perform its obligations thereunder;

 

(vi) on the Closing Date the Selling Stockholder will be the beneficial owner of
the Contract Shares to be delivered under the Forward Purchase Agreement free
and clear of all liens, encumbrances, equities and claims, except for those
created pursuant to the Collateral Agreement or otherwise created by CSFB
Capital, and, assuming that CSFB Capital acquires its interest in such Contract
Shares on the Exchange Date in accordance with the terms of the Forward Purchase
Agreement without notice of any adverse claim (within the meaning of
Section 8-105 of the New York Uniform Commercial Code (“UCC”), CSFB Capital will
have acquired the Contract Shares free of any adverse claim (within the meaning
of Section 8-102(a)(1) of the UCC);

 

(vii) none of the information relating to the Selling Stockholder Entities that
was furnished to Equinix in writing by either of the Selling Stockholder
Entities expressly for use in any Equinix Registration Statement, any Equinix
Preliminary Prospectus, the Equinix Final Prospectus or any amendment or
supplement thereto includes, or will include, any untrue statement of a material
fact or omits, or will omit, to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. In addition, the
Selling Stockholder has reviewed the Equinix Registration Statement, any Equinix
Preliminary Prospectus and the Equinix Final Prospectus and represents and
warrants that it has no reason to believe that any such document includes any
untrue statements of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statement therein, in
light of the circumstances under which they were made, not misleading;

 

(viii) the transfer of the Contract Shares from STT to the Selling Stockholder
and the sale of the Contract Shares by the Selling Stockholder are not prompted
by any material non-public information concerning Equinix which is not set forth
in the Equinix Final Prospectus; and

 

(ix) all of the equity interests in the Selling Stockholder are owned of record
and beneficially by STT, and the Selling Stockholder has no subsidiaries.

 

2. Lock-Up Agreement. Equinix agrees with each of the Underwriters and the
Selling Stockholder that:

 

(a) for the Lock-Up Period (as defined below) Equinix will not offer, sell,
contract to sell, pledge or otherwise dispose of, directly or indirectly, or
file with the Commission a registration statement under the Securities Act
relating to any additional Common Stock or securities convertible into or
exchangeable or exercisable for any Common Stock, or publicly disclose the
intention to make any such offer, sale, pledge,



--------------------------------------------------------------------------------

disposition or filing, without the prior written consent of the Representative,
except that Equinix shall not be prohibited from causing the issuance of:
(i) Common Stock pursuant to the conversion or exchange of convertible or
exchangeable securities issuable or exchangeable for Common Stock or upon the
exercise of warrants or options exercisable for Common Stock, in each case
outstanding on the date hereof; (ii) employee stock options of Equinix
exercisable for Common Stock pursuant to the terms of a plan of Equinix in
effect on the date hereof; or (iii) any Common Stock or any securities
convertible into or exchangeable or exercisable for any Common Stock, up to a
maximum aggregate market value at the time of issuance of $30 million, in
connection with a business acquisition by Equinix, whether by merger,
consolidation, sale of assets, sale or exchange of stock or otherwise, subject
to the condition that any recipient of such Common Stock agrees to sign and does
sign a lock-up agreement substantially in the form of EXHIBIT A hereto, the
obligations under which shall, likewise, terminate or expire no later than the
expiration of the Lock-Up Period; and, to the extent required by applicable law
or stock market listing requirements, Equinix may publicly disclose the
intention to cause such an issuance of securities.

 

(b) the Lock-Up Period will commence on the date hereof and will continue and
include the date 45 days after the date of the Equinix Final Prospectus or such
earlier date that the Representative consents to in writing; provided, however,
that if (i) during the last 17 days of the Lock-Up Period, Equinix releases
earnings results or material news or a material event relating to Equinix
occurs, or (ii) prior to the expiration of the Lock-Up Period, Equinix announces
that it will release earnings results during the 16-day period beginning on the
last day of the Lock-Up Period, then in each case the Lock-Up Period will be
extended until the expiration of the 18-day period beginning on the date of
release of the earnings results or the occurrence of the material news or
material event, as applicable, unless the Representative waives, in writing,
such extension (such initial period, and such initial period as extended as set
forth above, as the case may be, the “Lock-Up Period”). Equinix will provide the
Representative with notice of any announcement described in clause (ii) of the
preceding sentence that gives rise to an extension of the Lock-Up Period.

 

3. Additional Conditions to the Obligations of the Underwriters. In addition to
the conditions to the obligations of the Underwriters to purchase the SAILS that
are set forth in Part B of this Agreement, the obligations of the several
Underwriters to purchase and pay for the SAILS on the Closing Date will be
subject to (1) the condition that the Equinix Registration Statement shall have
been effective not later than 4:00 P.M. (New York City time), on the date
hereof, (2) the accuracy of the representations and warranties on the part of
Equinix and the Selling Stockholder herein, in each case as of and on the date
hereof and such Closing Date, (3) the accuracy of the statements of Equinix
officers made pursuant to the provisions hereof, (4) the performance by Equinix
and the Selling Stockholder of their obligations hereunder and (5) the following
additional conditions precedent (such conditions precedent being set out in this
Part A for convenience only):

 

(a) subsequent to the execution and delivery of this Agreement, there shall not
have occurred any: (i) downgrading in the rating of the securities of Equinix by
any “nationally recognized statistical rating organization” (as defined for
purposes of Rule 436(g) under the Securities Act), or any public announcement
that any such organization has under surveillance or review its rating of
Equinix (other than an announcement with positive implications of a possible
upgrading, and no implication of a possible downgrading, of such rating);
(ii) change in U.S. or international financial, political or economic conditions
or currency exchange rates or exchange controls as would, in the judgment of the
Representative, be likely to prejudice materially the success of the proposed
issue, sale or distribution of the SAILS, whether in the primary market or in
respect of dealings in the secondary market; (iii) change, or any development
involving a prospective change, in the condition (financial or other), business,
properties or results of operations of Equinix and its subsidiaries, taken as a
whole, from that set forth in the Equinix Final Prospectus (exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement)
which, in the judgment of the Representative, is material and adverse and makes
it impractical or inadvisable to market the SAILS on the terms and in the manner
contemplated in the SAILS Prospectus (as defined in Part B); (iv) material
suspension or material limitation of trading in securities generally on the
NASDAQ, or any setting of minimum prices for trading on such exchange;
(v) suspension of trading of any securities of Equinix on any exchange or in the
over-the-counter market; (vi) banking moratorium declared by U.S. Federal
authorities; (vii) major disruption of settlements of securities or clearance
services in the United States; or (viii) attack on, outbreak or escalation of
hostilities or act of terrorism involving the United States, any declaration of
war by the U.S. Congress or any other national or international calamity or
emergency if, in the judgment of the Representative, the effect of any such
attack, outbreak, escalation, act, declaration, calamity or emergency makes it
impractical or inadvisable to proceed with completion of the public offering or
the sale of and payment for the SAILS.



--------------------------------------------------------------------------------

(b) The Representative shall have received, on the Closing Date, certificates,
dated the Closing Date and signed by an executive officer or other authorized
person, as applicable, of each of Equinix and the Selling Stockholder,
respectively, in each case to the relevant effect that the representations and
warranties of each of Equinix or the Selling Stockholder contained in this
Agreement are true and correct as of and on the date hereof and the Closing Date
and that each of Equinix or the Selling Stockholder, as applicable, has complied
with all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.

 

(c) The Representative shall have received on the Closing Date an opinion of
Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP, counsel for
Equinix, dated the Closing Date, to the effect that:

 

(i) Equinix has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Delaware, with corporate power
and authority to own its properties and conduct its business as described in the
Equinix Final Prospectus;

 

(ii) Equinix has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of California,
New Jersey, Ohio, Texas and Virginia;

 

(iii) the compliance by Equinix with the provisions of this Agreement and the
consummation of the Contract Shares Basic Transactions will not result in any
material violation of the provisions of the Certificate of Incorporation or
Bylaws of Equinix or any United States federal, Delaware corporate or California
statute or any order, rule or regulation known to such counsel of any court or
governmental agency or body in such jurisdictions having jurisdiction over
Equinix or any of its properties. No consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the performance by Equinix of its obligations under this
Agreement, except such as have been obtained and made under the Securities Act
and such as may be required under state securities laws;

 

(iv) Equinix owns all of the shares of capital stock of each Subsidiary of
Equinix. Each of the Subsidiaries has been duly incorporated and is an existing
corporation in good standing under the laws of the jurisdiction of its
incorporation, with corporate power and authority to own its properties and
conduct its business as described in the Equinix Final Prospectus; and each
Subsidiary is duly qualified to do business as a foreign corporation in good
standing under the laws of the jurisdictions listed beside its name on SCHEDULE
B hereto; all of the issued and outstanding capital stock of each of the
Subsidiaries has been duly authorized and validly issued and is fully paid and
nonassessable;

 

(v) Equinix has an authorized capitalization as set forth in the Equinix Final
Prospectus, and all of the issued and outstanding shares of capital stock of
Equinix (including the Contract Shares) have been duly and validly authorized
and issued. The Contract Shares, and, to such counsel’s knowledge, all of the
other issued and outstanding shares of capital stock of Equinix, are fully paid
and non-assessable; and the Contract Shares conform in all material respects to
the “Description of Common Stock” contained in the Equinix Final Prospectus;

 

(vi) this Agreement has been duly authorized, executed and delivered by Equinix;

 

(vii) the statements set forth in the Equinix Final Prospectus under the caption
“Description of Common Stock,” insofar as they purport to constitute a summary
of the terms of the Contract Shares, and under the caption “Underwriting”
insofar as they purport to describe the provisions of the laws and documents
referred to therein, provide a fair summary in all material respects of such
provisions;



--------------------------------------------------------------------------------

(viii) to such counsel’s knowledge, there are no legal or governmental
proceedings required to be described in the Equinix Registration Statement or
the Equinix Final Prospectus, which are not described as required;

 

(ix) Equinix is not and, after giving effect to the Contract Shares Basic
Transactions will not be, an “investment company” as defined in the Investment
Company Act;

 

(x) the compliance by Equinix with all of the provisions of this Agreement and
the consummation of the Contract Shares Basic Transactions will not conflict
with or result in a breach or violation of any terms or provisions of, or
constitute a default under any agreement set forth on an exhibit to such
counsel’s opinion; and

 

(xi) such counsel shall also state that (A) such counsel believes that the
Equinix Registration Statement and the Equinix Final Prospectus (except for
financial statements and schedules thereto and financial and statistical data
derived from such financial statements and schedules included therein, as to
which they need express no belief) comply as to form in all material respects
with the Securities Act and the applicable rules and regulations of the
Commission thereunder, (B) such counsel confirms that it has no reason to
believe (except for financial statements and schedules thereto and financial and
statistical data derived from such financial statements and schedules included
therein, as to which such counsel need express no belief) that, as of its
effective date, the Equinix Registration Statement and the Equinix Final
Prospectus included therein at the time the Equinix Registration Statement
became effective contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (C) such counsel confirms that it has no
reason to believe (except for financial statements and schedules thereto and
financial and statistical data derived from such financial statements and
schedules included therein, as to which such counsel need express no belief)
that, as of its date or the date hereof, the Equinix Final Prospectus contained
or contains any untrue statement of a material fact or omitted or omits to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and (D) such
counsel confirms that it does not know of any contracts or other documents of a
character required to be filed as an exhibit to the Equinix Registration
Statement or required to be described in the Equinix Registration Statement or
the Equinix Final Prospectus which are not so filed or so described as required.

 

With respect to subparagraph (xi) of this paragraph (c), Gunderson Dettmer
Stough Villeneuve Franklin & Hachigian LLP may state that their opinion and
belief are based upon their participation in the preparation of the Equinix
Registration Statement and the Equinix Final Prospectus (excluding the documents
incorporated by reference therein) and any amendments or supplements thereto and
review and discussion of the contents thereof, but are without independent check
or verification, except as specified.

 

(d) The Representative shall have received on the Closing Date an opinion of
Brandi Galvin Morandi, General Counsel for Equinix, dated the Closing Date, to
the effect that:

 

(i) to her knowledge, Equinix is not in default in the performance or observance
of any material obligation, agreement, covenant or condition contained in any
agreement filed as an exhibit to the Equinix Registration Statement or appearing
on the list of exhibits to Equinix’s quarterly report on Form 10-Q for the
quarter ended September 30, 2005 filed with the Commission or any current report
on Form 8-K filed by Equinix with the Commission on or after October 19, 2005
and before the date of such opinion (each an “Equinix Material Agreement”); and

 

(ii) the compliance by Equinix with all of the provisions of this Agreement and
the consummation of the Contract Shares Basic Transactions will not conflict
with or result in a breach or violation of any terms or provisions of, or
constitute a default under any Equinix Material Agreement (other than those
agreements listed on the exhibit to the opinion required by Section 3(c) hereof
that is referred to in Section 3(c)(x) hereof).



--------------------------------------------------------------------------------

(e) The Representative shall have received on the Closing Date an opinion of
Latham & Watkins LLP, U.S. special counsel for the Selling Stockholder, dated
the Closing Date in the form set forth on EXHIBIT B hereto.

 

(f) The Representative shall have received on the Closing Date an opinion of
Appleby Spurling Hunter, Bermuda counsel for the Selling Stockholder, dated the
Closing Date in the form set forth on EXHIBIT D hereto.

 

The opinions of Gunderson Dettmer Stough Villeneuve Franklin & Hachigian LLP and
Brandi Galvin Morandi, described in paragraph (c) and the (d) above shall be
rendered to the Underwriters at the request of Equinix, and shall so state
therein. The opinions of Appleby Spurling Hunter and Latham & Watkins LLP,
described in paragraphs (f) and (g), respectively, above shall be rendered to
the Underwriters at the request of the Selling Stockholder and shall so state
therein.

 

(g) The Representative shall have received on the Closing Date opinions of
Cleary Gottlieb Steen & Hamilton LLP, counsel for the Underwriters, and of Davis
Polk & Wardwell, special disclosure counsel for the Underwriters, dated the
Closing Date and addressed to the Representative on such matters as the
Representative may reasonably require.

 

(h) The Representative shall have received, on each of the date hereof and the
Closing Date, a letter dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to the Representative, from
PricewaterhouseCoopers LLP, Independent Registered Public Accounting Firm for
Equinix, containing statements and information of the type ordinarily included
in accountants’ “comfort letters” to Underwriters with respect to the financial
statements and certain financial information contained in the Equinix
Registration Statement and the Equinix Final Prospectus; provided that the
letter delivered on the Closing Date shall use a “cut-off date” of November 7,
2005.

 

(i) A “lock-up” agreement substantially in the form of EXHIBIT A hereto,
pursuant to both this Agreement and the Underwriting Agreement, expected to be
entered into on the date hereof, and to be made by and among Citigroup Global
Markets Inc., Credit Suisse First Boston LLC and Goldman Sachs & Co., as
representatives of the several underwriters named in SCHEDULE A thereto, STT and
Equinix (the “Secondary Underwriting Agreement”) relating to sales and certain
other dispositions of shares of Common Stock or certain other instruments by the
officers and directors of Equinix, delivered to either the Underwriters or the
underwriters under the Secondary Underwriting Agreement on or before the date
hereof, shall be in full force and effect on the Closing Date.

 

(j) A “lock-up” agreement substantially in the form of EXHIBIT C hereto,
pursuant to both this Agreement and the Secondary Underwriting Agreement
relating to sales and dispositions of Common Stock or certain other instruments
by STT, delivered to either the Underwriters or the underwriters under the
Secondary Underwriting Agreement on or before the date hereof, shall be in full
force and effect on the Closing Date.

 

(k) Each Forward Document shall have been executed and delivered by all parties
thereto, and the Selling Stockholder shall have delivered to the Collateral
Agent the number of Contract Shares required by the Collateral Agreement to be
initially pledged and assigned by the Selling Stockholder in accordance with the
requirements of the Collateral Agreement.

 

(l) The Representative shall have received on the Closing Date an opinion of
Wong Partnership, Singapore local counsel for STT, dated the Closing Date,
substantially to the effect set forth in EXHIBIT F hereto.



--------------------------------------------------------------------------------

4. Covenants of the Selling Stockholder, the Underwriters and Equinix.

 

(a) In further consideration of the agreements of the Underwriters herein
contained, Equinix covenants to the Underwriters:

 

(i) to furnish to the Representative, without charge, five signed copies of the
Equinix Registration Statement (including exhibits thereto) and to furnish to
the Representative in New York City, without charge, on a timely basis to permit
proper delivery on or prior to any Closing Date, and during the period mentioned
in paragraph (a)(iii) below, as many copies of the Equinix Final Prospectus and
any supplements and amendments thereto or to the Equinix Registration Statement
as the Representative may reasonably request;

 

(ii) before amending or supplementing the Equinix Registration Statement or the
Equinix Final Prospectus, to furnish to the Representative a copy of each such
proposed amendment or supplement and not to file any such proposed amendment or
supplement to which the Representative reasonably objects, and to file with the
Commission within the applicable period specified in Rule 424(b) under the
Securities Act any prospectus required to be filed pursuant to such Rule;

 

(iii) if, during such period after the first date of the public offering of the
SAILS as in the opinion of counsel for the Underwriters the Equinix Final
Prospectus is required by law to be delivered in connection with sales by the
Underwriters or any dealer, any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Equinix Final Prospectus in
order to make the statements therein, in the light of the circumstances when the
Equinix Final Prospectus is delivered to a purchaser of SAILS, not misleading,
or if, in the opinion of counsel for the Underwriters, it is necessary to amend
or supplement the Equinix Final Prospectus to comply with applicable law,
forthwith to prepare, file with the Commission and furnish, at its own expense,
to the Underwriters and to the dealers (whose names and addresses the
Representative will furnish to Equinix) to which SAILS may have been sold by the
Underwriters and to any other dealers upon request, either amendments or
supplements to Equinix Final Prospectus so that the statements in the Equinix
Final Prospectus as so amended or supplemented will not, in the light of the
circumstances when the Equinix Final Prospectus is delivered to a purchaser of
SAILS, be misleading or so that the Equinix Final Prospectus, as amended or
supplemented, will comply with law;

 

(iv) if the Common Stock ceases to be listed on the NASDAQ, to endeavor to
qualify the Contract Shares for offer and sale under the securities or blue sky
laws of such jurisdictions as the Representative shall reasonably request and to
comply with such laws so as to permit the continuance of sales and dealings
therein in such jurisdictions for as long as may be necessary to complete the
distribution of the SAILS;

 

(v) to make generally available to holders of the SAILS and to the
Representative as soon as practicable an earning statement of Equinix covering
the twelve-month period ending December 31, 2006 that satisfies the provisions
of Section 11(a) of the Securities Act and the rules and regulations of the
Commission thereunder;

 

(b) In further consideration of the agreements of Equinix, the Selling
Stockholder and the Underwriters herein contained, the Selling Stockholder, the
Underwriters and Equinix further covenant as follows:

 

(i) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated and subject to any agreements it has
entered into with the Selling Stockholder with respect to the reimbursement by
the Selling Stockholder of certain fees and expenses, Equinix agrees to pay or
cause to be paid all expenses incident to the performance of its obligations
under this Agreement, including: (A) the fees, disbursements and expenses of
Equinix’s counsel and Equinix’s accountants in connection with the registration
of the shares of Common Stock under the Securities Act and all other fees or
expenses in connection with the preparation and filing of the Equinix
Registration Statement, any Equinix Preliminary Prospectus, the Equinix Final
Prospectus and amendments



--------------------------------------------------------------------------------

and supplements to any of the foregoing, including all printing costs associated
therewith, and the mailing and delivering of copies thereof to the Underwriters
and dealers, in the quantities hereinabove specified, (B) the cost of printing
or producing any Blue Sky or Legal Investment memorandum in connection with the
offer and sale of the shares of Common Stock under state securities laws and all
expenses in connection with the qualification of such shares for offer and sale
under state securities laws as provided in paragraph (iv) of Section 4(a),
including filing fees and the reasonable fees and disbursements of counsel for
the Underwriters in connection with such qualification and in connection with
the Blue Sky or Legal Investment memorandum, (C) the cost of printing
certificates representing the shares of Common Stock, (D) the costs and charges
of any transfer agent, registrar or depositary for the shares of Common Stock,
(E) all costs and expenses incident to listing, on the NASDAQ, the shares of
Common Stock to be delivered by the Selling Stockholder in pledge pursuant to
the Collateral Agreement, (F) the costs and expenses of Equinix relating to
investor presentations on any “road show” undertaken in connection with the
marketing of the offering of the SAILS, including, without limitation, expenses
associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations with the prior approval of Equinix, travel and lodging expenses of
the representatives and officers of Equinix and any such consultants, and the
cost of any aircraft chartered in connection with the road show with the prior
approval of Equinix, and (G) all other costs and expenses incident to the
performance of the obligations of Equinix hereunder for which provision is not
otherwise made in this Section 4. It is understood, however, that except as
provided in this Section 4, and except as provided in Section 5 below, the
Underwriters will pay all of their own costs and expenses, including fees and
disbursements of their counsel, stock transfer taxes payable on delivery of any
of the shares of Common Stock by it and any advertising expenses connected with
any offers it may make and subject to Section 4(b)(ii), below, the Selling
Stockholder shall pay its own expenses.

 

(ii) In the event that the transactions contemplated in this Agreement are
consummated, the Underwriters agree to reimburse the Selling Stockholder for its
out of pocket expenses directly related to the offering, pledge and sale by it
of the Common Stock under the Forward Documents in conjunction with CSFB USA’s
offering and sale of the SAILS pursuant to Part B of this Agreement (including
expenses incurred pursuant to the Selling Stockholder’s obligation, pursuant to
and in accordance with that certain Letter Agreement, dated as of October 6,
2005, by and among Equinix, STT and STT Communications Ltd, a corporation
organized under the laws of the Republic of Singapore (“STT Communications”)
(the “Letter Agreement”) to reimburse Equinix for certain of its expenses in an
amount not to exceed $1,000,000 (of which amount not more than an aggregate of
$500,000 may be in reimbursement of fees and disbursements of Equinix’s external
counsel, auditors and filing fees to be paid to the Commission)). It is further
agreed that the Underwriters will negotiate the terms of all arrangements on
behalf of Equinix and the Selling Stockholder with respect to (A) the printing
of the Equinix Registration Statement, any Equinix Preliminary Prospectus,
Equinix Final Prospectus and amendments and supplements to any of the foregoing
and (B) investor presentations related to any “roadshows” undertaken in
connection with the marketing of the offering of the SAILS.

 

(c) In further consideration of the agreements of the Selling Stockholder herein
contained, Equinix covenants to STT and the Selling Stockholder:

 

(i) before amending or supplementing the Equinix Registration Statement or the
Equinix Final Prospectus, to furnish to the Selling Stockholder a copy of each
such proposed amendment or supplement and not to file any such proposed
amendment or supplement to which the Selling Stockholder reasonably objects
within two business days of receipt of such copy, and to file with the
Commission within the applicable period specified in Rule 424(b) under the
Securities Act any prospectus required to be filed pursuant to such Rule;

 

(ii) if, during such period after the first date of the public offering of the
SAILS as in the opinion of counsel for the Underwriters the Equinix Final
Prospectus is required by law to be delivered in connection with sales of SAILS
by the Underwriters or any dealer, any event shall occur or condition exist as a
result of which it is necessary to amend or supplement the Equinix Final
Prospectus in order to make the statements therein, in the light of the
circumstances when the Equinix Final Prospectus is delivered to a purchaser of
SAILS, not misleading, or if, in the opinion of counsel for the Underwriters, it
is



--------------------------------------------------------------------------------

necessary to amend or supplement the Equinix Final Prospectus to comply with
applicable law, forthwith to prepare, file with the Commission and furnish, at
its own expense, to the Underwriters and to the dealers (whose names and
addresses the Representative will furnish to Equinix) to which SAILS may have
been sold by the Underwriters and to any other dealers upon request, either
amendments or supplements to the Equinix Final Prospectus so that the statements
in the Equinix Final Prospectus as so amended or supplemented will not, in the
light of the circumstances when the Equinix Final Prospectus is delivered to a
purchaser of SAILS, be misleading or so that the Equinix Final Prospectus, as
amended or supplemented, will comply with law;

 

(iii) if the Common Stock ceases to be listed on the NASDAQ, to endeavour to
qualify the Common Stock for offer and sale under the securities or blue sky
laws of such jurisdictions as the Representative shall reasonably request and to
comply with such laws so as to permit the continuance of sales and dealings
therein in such jurisdiction for as long as may be necessary to complete the
distribution of the SAILS; and

 

(iv) in accordance with the provisions of the Governance Agreement, dated as of
December 30, 2002, by and among Equinix, STT Communications, STT and the
stockholders of Pihana Pacific, Inc., a corporation organized under the laws of
the State of Delaware, named therein and party thereto (the ”Governance
Agreement”), and the provisions of the Registration Rights Agreement, dated as
of December 30, 2002, by and among Equinix and the Initial Purchasers named
therein and party thereto (the ”Registration Rights Agreement,” and, together
with the Governance Agreement, the ”Transaction Agreements”), Equinix shall use
commercially reasonable efforts to furnish to the Selling Stockholder: (A) an
opinion dated the Closing Date, from Gunderson Dettmer Stough Villeneuve
Franklin & Hachigan, LLP, counsel for the Company, to the same effect as set
forth in Section 3(c) above, provided that Gunderson, Dettmer Stough Villeneuve
Franklin & Hachigan, LLP shall have received a letter dated the Closing Date and
from the Selling Stockholder, substantially in the form as previously agreed;
and (B) a letter dated the date hereof and the Closing Date, from
PricewaterhouseCoopers LLP, Independent Registered Public Accounting Firm for
the Company, to the same effect as set forth in Section 3(h) above, provided
that PricewaterhouseCoopers LLP shall have received a letter dated the date
hereof and from the Selling Stockholder, substantially in the form as previously
agreed.

 

(d) Without limiting the rights of the Underwriters under this Agreement in any
respect:

 

(i) Notwithstanding any provision in this Agreement, the Transaction Agreements
or the Secondary Underwriting Agreement, or any statement in the Equinix
Registration Statement to the contrary or otherwise, Equinix hereby affirms,
acknowledges and agrees that the Selling Stockholder shall have the rights and
obligations pursuant to the Transaction Agreements as to indemnification and
contribution, respectively, as between Equinix and the Selling Stockholder, in
connection with any Registration Statement (as defined in the Transaction
Agreements) or any Prospectus (as defined in the Transaction Agreements), as
amended or supplemented, respectively (in each case, the ”Existing Allocation
Provisions”), as if the Selling Stockholder were a “Holder” (as defined in the
Transaction Agreements, respectively), and the Existing Allocation Provisions
shall otherwise apply in all respects to their respective rights and obligations
as to indemnification and contribution, respectively, as between Equinix and the
Selling Stockholders, respectively, in connection with any transaction
contemplated by this Agreement, the Secondary Underwriting Agreement or the
Company Registration Statement, as provided, however, Equinix hereby affirms,
acknowledges and agrees that STT shall retain and otherwise preserve all rights
set forth in the Transaction Agreements, and all such rights of STT shall in no
way be affected or otherwise prejudiced by operation or inclusion of this
provision herein or the inclusion of any equivalent provision in the Secondary
Underwriting Agreement; and that, for purposes of this Section 4(d)(i), the
Contract Shares sold by the Selling Stockholder pursuant to the Forward Purchase
Agreement shall be deemed to be Registrable Securities (as defined in the
Transaction Agreements), whether or not the provisions of the Transaction
Agreements are applicable to the registration with the Commission of less than
an aggregate of 10,189,549 shares of Common Stock; and

 

(ii) Equinix and the Selling Stockholder hereby affirm and acknowledge their
and/or their affiliates’ respective rights and obligations pursuant to the
Letter Agreement which, among other



--------------------------------------------------------------------------------

things, sets forth the terms and conditions of STT Communications’ obligation to
reimburse Equinix for certain customary costs and expenses incurred in
connection with the offering of Common Stock pursuant to the Equinix
Registration Statement.

 

(e) As compensation to the Underwriters for their commitment hereunder, and in
view of the fact that the issuance of the SAILS is integrally related to the
Selling Stockholder’s sale of the Contract Shares, the Selling Stockholder
agrees to pay to the Underwriters, at the time of delivery of the SAILS pursuant
to Part B hereof, an amount equal to 3.00% of the aggregate principal amount of
the SAILS ($1.0692 per SAILS) delivered. Such payment shall be made by
irrevocable direction of the Selling Stockholder to CSFB Capital to pay such
amount, to such account as may be directed by the Representative, from the
amount payable by CSFB Capital to the Selling Stockholder on such date pursuant
to the Forward Purchase Agreement.

 

5. Indemnification and Contribution.

 

(a) Equinix will indemnify and hold harmless each Underwriter, its partners,
members, directors, officers and its affiliates and each person, if any, who
controls such Underwriter within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any losses, claims,
damages or liabilities, joint or several, to which such Underwriter may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in Equinix Registration Statement, any Equinix Preliminary Prospectus
and Equinix Final Prospectus, or any amendment or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse each Underwriter for any legal or
other expenses reasonably incurred by such Underwriter in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that Equinix will not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
in or omission or alleged omission from any of such documents in reliance upon
and in conformity with written information furnished to Equinix either (i) by
the Selling Stockholder specifically for use therein, or (ii) by any Underwriter
through the Representative specifically for use therein, provided, that the
foregoing indemnity agreement with respect to any Equinix Preliminary Prospectus
shall not inure to the benefit of either the Underwriter from whom the person
asserting any such losses, claims, damages and liabilities purchased SAILS, or
any person controlling such Underwriter, if a copy of Equinix Final Prospectus
(as then amended or supplemented) was not, to the extent required by law, sent
or given by or on behalf of such Underwriter to such person, and if (and only to
the extent that) Equinix Final Prospectus (as so amended or supplemented) would
have cured the defect giving rise to such losses, claims, damages or liabilities
provided that Equinix delivered on a timely basis to permit proper delivery on
or prior to any Closing Date as many copies of any such Equinix Preliminary
Prospectus, Equinix Final Prospectus and Equinix Registration Statement as the
Underwriter may have requested.

 

(b) The Selling Stockholder agrees to indemnify and hold harmless each
Underwriter, its partners, members, directors, officers and its affiliates and
each person, if any, who controls such Underwriter within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, against any
losses, claims, damages or liabilities, joint or several, to which such
Underwriter may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Equinix Registration Statement, any
Equinix Preliminary Prospectus and the Equinix Final Prospectus, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent that such untrue statement or alleged
untrue statement or omission or alleged omission was made in reliance upon and
in conformity with written information relating to the Selling Stockholder or
STT and furnished to Equinix by the Selling Stockholder specifically for use
therein, and will reimburse any legal or other expenses reasonably incurred by
such Underwriter in connection with investigating or defending any such loss,
claim, damage, liability or action as such expenses are incurred.
Notwithstanding anything to the contrary contained herein, the maximum aggregate
liability of the Selling Stockholder under this Section 5(b) shall not exceed
(i) the “Purchase Price” (as defined in Section 1.2 of the Forward Purchase
Agreement) for the Contract Shares, minus (ii) any amounts payable to the
Underwriters pursuant to Section 4(e) of this Agreement.



--------------------------------------------------------------------------------

(c) Each Underwriter will severally and not jointly indemnify and hold harmless
Equinix, its directors and officers and each person, if any, who controls
Equinix within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and the Selling Stockholder, its affiliates, its
directors and officers and each person, if any, who controls the Selling
Stockholder within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which Equinix or the Selling Stockholder may become subject,
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in Equinix Registration Statement, any Equinix Preliminary Prospectus and the
Equinix Final Prospectus, or any amendment or supplement thereto, or arise out
of or are based upon the omission or the alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to Equinix by such Underwriter through the Representative specifically
for use therein, and will reimburse any legal or other expenses reasonably
incurred by Equinix and the Selling Stockholder in connection with investigating
or defending any such loss, claim, damage, liability or action as such expenses
are incurred.

 

(d) Promptly after receipt by an indemnified party (the “Indemnified Party”)
under this Section 5 of notice of the commencement of any action, such
Indemnified Party will, if a claim in respect thereof is to be made against an
indemnifying party (the “Indemnifying Party”) under subsection (a), (b) or
(c) above, notify the Indemnifying Party of the commencement thereof; but the
failure to notify the Indemnifying Party shall not relieve it from any liability
that it may have under subsection (a), (b) or (c) above except to the extent
that it has been materially prejudiced (through the forfeiture of substantive
rights or defenses) by such failure; and provided further that the failure to
notify the Indemnifying Party shall not relieve it from any liability that it
may have to an Indemnified Party otherwise than under subsection (a), (b) or
(c) above. In case any such action is brought against any Indemnified Party and
it notifies an Indemnifying Party of the commencement thereof, the Indemnifying
Party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other Indemnifying Party similarly notified, to assume
the defense thereof, with counsel satisfactory to such Indemnified Party (who
shall not, except with the consent of the Indemnified Party, be counsel to the
Indemnifying Party), and after notice from the Indemnifying Party to such
Indemnified Party of its election so to assume the defense thereof, the
Indemnifying Party will not be liable to such Indemnified Party under this
Section 5 for any legal or other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened action in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party unless such settlement (i) includes an unconditional release of such
Indemnified Party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to, or an admission of,
fault, culpability or a failure to act by or on behalf of an Indemnified Party.

 

(e) If the indemnification provided for in this Section 5 is unavailable or
insufficient to hold harmless an Indemnified Party under subsection (a), (b) or
(c) above, then each Indemnifying Party shall contribute to the amount paid or
payable by such Indemnified Party as a result of the losses, claims, damages or
liabilities referred to in subsection (a), (b) or (c) above (i) in such
proportion as is appropriate to reflect the relative benefits received by
Equinix and the Selling Stockholder on the one hand and the Underwriters on the
other from the offering of the SAILS or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of Equinix and the Selling Stockholder on
the one hand and the Underwriters on the other in connection with the statements
or omissions which resulted in such losses, claims, damages or liabilities as
well as any other relevant equitable considerations. The relative benefits
received by Equinix and the Selling Stockholder on the one hand and the
Underwriters on the other shall be deemed to be in the same proportion as the
total net proceeds from the sale of the Contract Shares (before deducting
expenses) received by the Selling Stockholder bear to the total underwriting
discounts and commissions received by the Underwriters from the sale of the
SAILS. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue



--------------------------------------------------------------------------------

statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by Equinix, the Selling
Stockholder or the Underwriters and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The amount paid by an Indemnified Party as a result of
the losses, claims, damages or liabilities referred to in the first sentence of
this subsection (e) shall be deemed to include any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any action or claim which is the subject of this subsection (e).
Notwithstanding the provisions of this subsection (e), no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the SAILS underwritten by it and distributed to the public were
offered to the public exceeds the amount of any damages which such Underwriter
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Underwriters’ obligations in this subsection
(e) to contribute are several in proportion to their respective underwriting
obligations and not joint.

 

(f) The obligations of Equinix and the Selling Stockholder under this Section 5
shall be in addition to any liability which Equinix and the Selling Stockholder
may otherwise have and shall extend, upon the same terms and conditions, to each
Underwriter, its partners, members, directors, officers and its affiliates and
each person, if any, who controls any Underwriter within the meaning of the
Securities Act or the Exchange Act; and the obligations of the Underwriters
under this Section 5 shall be in addition to any liability which the respective
Underwriters may otherwise have and shall extend, upon the same terms and
conditions, to the Company, its directors and officers and each person, if any,
who controls the Company within the meaning of the Securities Act or the
Exchange Act and the Selling Stockholder, its affiliates, directors and officers
and each person, if any, who controls the Selling Stockholder within the meaning
of the Securities Act or the Exchange Act.

 

6. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Selling Stockholder, of Equinix or its officers and of the several Underwriters
set forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation, or statement as to the results thereof,
made by or on behalf of any Underwriter, the Selling Stockholder, Equinix or any
of their respective representatives, officers or directors or any controlling
person, and will survive delivery of and payment for the Contract Shares under
the Forward Purchase Agreement and of the SAILS under this Agreement. If this
Agreement is terminated or if for any reason the purchase of the Contract Shares
by CSFB Capital and the purchase of the SAILS by the Underwriters are not
consummated, the respective obligations of Equinix, the Selling Stockholder, and
the Underwriters pursuant to Section 4(b) and Section 9 shall remain in effect.

 

7. Notices. All communications hereunder will be in writing and:

 

(a) if sent to the Underwriters, shall be mailed, delivered or faxed and
confirmed to the Representative at Credit Suisse First Boston LLC, Eleven
Madison Avenue, New York, New York 10010-3629, fax: (212) 325-8227 Attention:
Transactions Advisory Group, with a copy thereof mailed, delivered or faxed to
Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza, New York, New York
10006, fax: 212-225-2122, Attention: Raymond B. Check, Esq.;

 

(b) if sent to Equinix, shall be mailed, delivered or faxed and confirmed to it
at Equinix, Inc., 301 Velocity Way, Foster City, California 94404-4803, fax:
(650) 513-7909 Attention: General Counsel, with a copy thereof mailed, delivered
or faxed to Gunderson Dettmer Stough Villeneuve Franklin & Hachigian LLP, 155
Constitution Drive, Menlo Park, California 94025, fax: (650) 321-2800 Attention:
Christopher D. Dillon, Esq.; and

 

(c) if sent to the Selling Stockholder, shall be mailed, delivered or faxed and
confirmed to it at Canon’s Court, 22 Victoria Street, Hamilton, HM12, Bermuda,
fax: (441) 292-8666, Attention: Directors, with a copy to STT at 51 Cuppage
Road, #10-11/17 StarHub Centre, Singapore 229469, fax: (65) 6720-7277 Attention:
General Counsel, with a copy thereof mailed, delivered or faxed to
Latham & Watkins LLP, 505 Montgomery Street, Suite 2000, San Francisco,
California 94111, fax: (415) 395-8095, Attention: Tracy K. Edmonson, Esq., and
also to Latham & Watkins LLP, 80 Raffles Place, No. 14-20 UOB Plaza 2, Singapore
048624, fax: (65) 6536-1171, Attention: Michael Sturrock, Esq.



--------------------------------------------------------------------------------

8. Effectiveness. This Agreement shall become effective upon the execution and
delivery hereof by the parties hereto.

 

9. Expenses. If this Agreement shall be terminated before the Closing Date
(a) because of any failure or refusal on the part of Equinix to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason Equinix shall be unable to perform its respective obligations under this
Agreement, Equinix will reimburse the Underwriters for all out-of-pocket
expenses (including the fees and disbursements of their counsel) reasonably
incurred by the Underwriters in connection with this Agreement and the offering
contemplated hereunder or (b) because of any failure or refusal on the part of
the Selling Stockholder to comply with the terms or to fulfill any of the
conditions of this Agreement, the Forward Purchase Agreement or the Collateral
Agreement, or if for any reason the Selling Stockholder shall be unable to
perform its obligations under this Agreement, the Forward Purchase Agreement or
the Collateral Agreement, the Selling Stockholder will reimburse the
Underwriters for all out-of-pocket expenses (including the fees and
disbursements of their counsel) reasonably incurred by the Underwriters in
connection with this Agreement and the offering contemplated hereunder and in
connection with the Forward Purchase Agreement and the Collateral Agreement.

 

10. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 5, and no other person
will have any right or obligation hereunder.

 

11. Representation. The Representative will act for the several Underwriters in
connection with the transactions contemplated by this Agreement, and any action
under this Agreement taken by the Representative will be binding upon all the
Underwriters.

 

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same agreement.

 

13. Absence of Fiduciary Relationship. Equinix and the Selling Stockholder
acknowledge and agree that:

 

(a) the purchase and sale of the Contract Shares pursuant to the Forward
Purchase Agreement is an arm’s-length commercial transaction between CSFB
Capital and the Selling Stockholder, and the related purchase and sale of the
SAILS pursuant to this Agreement is an arm’s-length commercial transaction by
and among CSFB USA and the Underwriters;

 

(b) in connection therewith, and with the process leading to such transaction,
CSFB Capital and each Underwriter is acting solely as a principal and not the
agent or fiduciary of either Equinix or the Selling Stockholder;

 

(c) no Underwriter has assumed an advisory or fiduciary responsibility in favour
of either Equinix or the Selling Stockholder with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Underwriter has advised or is currently advising Equinix, the Selling
Stockholder or STT on other matters) or any other obligation to either Equinix
or the Selling Stockholder (except the obligations expressly set forth in this
Agreement or the Secondary Underwriting Agreement); and

 

(d) Equinix and the Seller Stockholder have each consulted their own legal and
financial advisors to the extent they deemed appropriate. Equinix and the
Selling Stockholder agree they will not claim that CSFB Capital or the
Underwriters, or any of them, have rendered advisory services of any nature or
respect, or owe a fiduciary or similar duty to Equinix or the Selling
Stockholder Entities, in connection with such transaction or the process leading
thereto.



--------------------------------------------------------------------------------

14. Applicable Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to principles of conflicts of laws. The parties hereto submit to the
non-exclusive jurisdiction of the federal and state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

[PART B FOLLOWS]



--------------------------------------------------------------------------------

PART B. REGISTRATION AND SALE OF THE SAILS

 

CSFB USA agrees to sell to the several Underwriters for their respective
accounts, on and subject to the terms and conditions of the Underwriting
Agreement – Debt Securities attached hereto as EXHIBIT E (“Underwriting
Agreement”), the SAILS on the following terms:

 

Representative: CSFB LLC.

 

Title: 5.50% Shared Appreciation Income Linked Securities due 2008.

 

Principal Amount: $ 153,252,000 (4,300,000 SAILS).

 

Interest: 5.50% per annum. From November 16, 2005, payable quarterly on each
February 15, May 15, August 15 and November 15, commencing February 15, 2006, to
the persons who are registered as the owners of such SAILS at the close of
business on the preceding February 1, May 1, August 1 and November 1, as the
case may be, except that interest payable at maturity will be paid to the same
persons to whom principal of such SAILS is payable.

 

Maturity: November 15, 2008.

 

Optional Redemption: None.

 

Sinking Fund: None.

 

Listing: None.

 

Delayed Delivery Contracts: None.

 

Purchase Price: 97% of the principal amount, plus accrued interest, if any, from
November 16, 2005.

 

Expected Reoffering Price: 100% of the principal amount, subject to change by
the Representative.

 

Closing: 10:30 A.M. on November 16, 2005 (the “Closing Date”), at the office of
Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza, New York, New York,
10006 in federal (same day) funds.

 

Settlement and Trading: Book-Entry Only via DTC.

 

Blackout: Until the Closing Date.

 

The respective principal amounts of the SAILS to be purchased by each of the
Underwriters are set forth opposite their names in Schedule A hereto.

 

The provisions of the Underwriting Agreement are incorporated herein by
reference. This Agreement is a “Terms Agreement” as used in the Underwriting
Agreement; the SAILS are the “Offered Securities” as used in the Underwriting
Agreement; the prospectus supplement contemplated by Section 3 of the
Underwriting Agreement is the prospectus supplement dated November 9, 2005
relating to the offer and sale of the SAILS; and the “Prospectus” as defined in
the Underwriting Agreement is referred to in this Agreement as the “SAILS
Prospectus”.

 

The SAILS will be made available for checking at the office of Cleary Gottlieb
Steen & Hamilton LLP, One Liberty Plaza, New York, New York, 10006 at least 24
hours prior to the Closing Date.

 

In addition to the conditions of the obligations of the Underwriters set forth
in Section 5 of the Underwriting Agreement, the obligations of the several
Underwriters to purchase and pay for the SAILS shall be subject to the
conditions set forth in Section 3 of Part A of this Agreement. For purposes of
Section 5 of the



--------------------------------------------------------------------------------

Underwriting Agreement, the opinion to be received by the Representatives
pursuant to Section 5(d) of the Underwriting Agreement shall be provided by
Andrew M. Hutcher, a Managing Director and Counsel of Credit Suisse First
Boston, acting as counsel to CSFB USA.

 

For purposes of Section 6 of the Underwriting Agreement, the only information
furnished to CSFB USA by any Underwriter for use in the SAILS Prospectus
consists of:

 

(a) the following information in the prospectus supplement furnished on behalf
of the Underwriter:

 

(i) the concession figure appearing in the first sentence of the third paragraph
on page S-34 of the prospectus supplement under the caption “Underwriting”;

 

(ii) the first and second sentences of the sixth paragraph on page S-34 of the
prospectus supplement under the caption “Underwriting” concerning the trading
market and secondary market-making transactions for the Offered Securities;

 

(iii) the fifth paragraph on page S-37 of the prospectus supplement under the
caption “Underwriting” concerning stabilization transactions, over-allotment
transactions, syndicate covering transactions and penalty bids by the
Underwriters;

 

(b) the following information in the prospectus supplement furnished on behalf
of Credit Suisse First Boston LLC:

 

(i) the seventh paragraph on page S-34 of the prospectus supplement under the
caption “Underwriting” concerning market-making transactions by CSFB LLC;

 

(ii) the first sentence of the eight paragraph on page S-34 of the prospectus
supplement under the caption “Underwriting” concerning the relationship of CSFB
LLC to CSFB USA.

 

For the avoidance of doubt, nothing in this Part B shall be binding, or impose
any duty or obligation, upon i-STT Investments (Bermuda) Ltd. or i-STT
Investments Pte. Ltd.

 

In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), each
underwriter has represented and agreed that with effect from and including the
date on which the Prospectus Directive is implemented in that Relevant Member
State (the “Relevant Implementation Date”) it has not made and will not make an
offer of the SAILS to the public in that Relevant Member State prior to the
publication of a prospectus in relation to the SAILS which has been approved by
the competent authority in that Relevant Member State or, where appropriate,
approved in another Relevant Member State and notified to the competent
authority in that Relevant Member State, all in accordance with the Prospectus
Directive, except that it may, with effect from and including the Relevant
Implementation Date, make an offer of SAILS to the public in that Relevant
Member State at any time:

 

to legal entities which are authorized or regulated to operate in the financial
markets or, if not so authorized or regulated, whose corporate purpose is solely
to invest in securities;

 

to any legal entity which has two or more of (1) an average of at least 250
employees during the last financial year; (2) a total balance sheet of more than
€43,000,000 and (3) an annual net turnover of more than €50,000,000, as shown in
its last annual or consolidated accounts; or

 

in any other circumstances which do not require the publication by CSFB USA of a
prospectus pursuant to Article 3 of the Prospectus Directive (other than any
such exclusion provided by Article 3.2(b) thereof).



--------------------------------------------------------------------------------

An “offer of SAILS to the public” means the communication in any form and by any
means of sufficient information on the terms of the offer and the SAILS to be
offered so as to enable an investor to decide to purchase or subscribe for the
SAILS, as the same may be varied in that Member State by any measure
implementing the Prospectus Directive. The expression “Prospectus Directive”
means Directive 2003/71/EC and includes any relevant implementing measure in
each Relevant Member State. References to “€” are to euros.

 

The European Economic Area selling restriction stated above is in addition to
any other selling restrictions set out below.

 

Each Underwriter hereby represents and agrees that:

 

(a) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act 2000 (the “FSMA”)) received by it in connection with the issue
or sale of the SAILS in circumstances in which Section 21(1) of the FSMA does
not apply to CSFB USA;

 

(b) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the SAILS in, from or
otherwise involving the United Kingdom;

 

(c) it will not offer or sell any SAILS directly or indirectly in Japan or to,
or for the benefit of any Japanese person or to others, for re-offering or
re-sale directly or indirectly in Japan or to any Japanese person, except in
each case pursuant to an exemption from the registration requirements of, and
otherwise in compliance with, the Securities and Exchange Law of Japan and any
other applicable laws and regulations of Japan. For purposes of this paragraph,
“Japanese person” means any person resident in Japan, including any corporation
or other entity organized under the laws of Japan;

 

(d) it and each of its affiliates have not (i) offered or sold, and will not
offer or sell, the SAILS by means of any document, to persons in Hong Kong other
than persons whose ordinary business it is to buy or sell shares or debentures,
whether as principal or agent, or in circumstances which do not constitute an
offer to the public within the meaning of the Companies Ordinance (Cap. 32) of
Hong Kong or (ii) issued or had in its possession for the purposes of issue, and
will not issue or have in its possession for the purposes of issue, any
invitation, document, or advertisement relating to SAILS in Hong Kong (unless
permitted to do so under the securities laws of Hong Kong) other than with
respect to SAILS intended to be disposed of outside Hong Kong or only to persons
whose business involves the acquisition, disposal or holding, of securities,
whether as principal or agent;

 

(e) this prospectus supplement and the accompanying prospectus have not been and
will not be registered as a prospectus with the Monetary Authority of Singapore.
Accordingly, this prospectus supplement, the accompanying prospectus or any
other document or material in connection with any offer of the SAILS offered
hereby may not be issued, circulated or distributed in Singapore. The offer of
SAILS offered hereby or any invitation to subscribe for or purchase any such
SAILS (or any one of them) may not be made, directly or indirectly, in
Singapore, other than under circumstances in which such offer or sale does not
constitute an offer or sale of the SAILS offered hereby to the public in
Singapore, or in which such offer or sale is made pursuant to suitable
exemptions applicable thereto (such as but not limited to Section 274 or
Section 275 of the Securities and Futures Act (Chapter 289) of Singapore). No
person who receives a copy of this prospectus supplement and the accompanying
prospectus under such circumstances may issue, circulate or distribute this
prospectus supplement and the accompanying prospectus in Singapore or make, or
give to any other person, a copy of this prospectus supplement and the
accompanying prospectus; and

 

(f) no prospectus has been prepared in connection with the offering of the SAILS
that has been approved by the Autorité des marchés financiers or by the
competent authority of another State that is a contracting party to the
Agreement on the European Economic Area and notified to the Autorité des marchés
financiers; (ii) it has not offered or sold and will not offer or sell, directly
or indirectly, any SAILS to the public in France except to permitted investors
(“Permitted Investors”) consisting of persons licensed to provide the investment
service of portfolio management for the account of third parties, qualified
investors (investisseurs qualifiés) acting for their own account and/or
corporate investors meeting one of the four criteria provided in article D.
341-1 of the French



--------------------------------------------------------------------------------

Code Monétaire et Financier and belonging to a limited circle of investors
(cercle restreint d’investisseurs) acting for their own account, with “qualified
investors” and “limited circle of investors” having the meaning ascribed to them
in Articles L. 411-2, D. 411-1, D. 411-2, D. 734-1, D. 744-1, D. 754-1 and D.
764-1 of the French Code Monétaire et Financier; (iii) it has not distributed or
caused to be distributed and will not distribute or cause to be distributed in
the Republic of France, this prospectus supplement or any other materials
related to the SAILS other than to Permitted Investors; and (iv) the direct or
indirect resale to the public in France of any SAILS acquired by any Permitted
Investors may be made only as provided by articles L. 411-1, L. 411-2, L. 412-1
and L. 621-8 to L. 621-8-3 of the French Code Monétaire et Financier and
applicable regulations thereunder.

 

If the foregoing is in accordance with your understanding, kindly sign and
return to each other party hereto one of the counterparts hereof, whereupon it
will become a binding agreement by and among the parties hereto, in accordance
with the terms set forth above.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CSFB USA caused this Agreement to be duly executed by the
undersigned.

 

CREDIT SUISSE FIRST BOSTON

    (USA), INC.

By:  

/s/ Peter Feeney

--------------------------------------------------------------------------------

Name: Peter Feeney Title:

 

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Selling Stockholder caused this Agreement to be duly
executed by the undersigned.

 

i-STT INVESTMENTS (BERMUDA) LTD.

By:

 

/s/ Stephen Geoffrey Miller

--------------------------------------------------------------------------------

Name:

  Stephen Geoffrey Miller

Title:

  Director

 

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Equinix has caused this Agreement to be duly executed by the
undersigned.

 

EQUINIX, INC.

By:

 

/s/ Renée F. Lanam

--------------------------------------------------------------------------------

Name:

  Renée F. Lanam

Title:

  Chief Development Officer

 

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the foregoing is hereby confirmed and accepted as of the
date first above written. The Underwriters have caused this Agreement to be duly
executed by the undersigned.

 

CREDIT SUISSE FIRST BOSTON LLC     Acting severally on behalf of itself and on
behalf of the Underwriters named in SCHEDULE A hereto.

By:

 

/s/ John Ryan

--------------------------------------------------------------------------------

Name:   John Ryan Title:   A.V.P. Operations

 

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

SCHEDULE A

 

UNDERWRITER

--------------------------------------------------------------------------------

   SAILS
PRINCIPAL AMOUNT


--------------------------------------------------------------------------------

Credit Suisse First Boston LLC

   $ 76,626,000

Citigroup Global Markets Inc.

     61,300,800

Goldman, Sachs & Co.

     15,325,200     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 153,252,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE B

 

SUBSIDIARY

--------------------------------------------------------------------------------

  

JURISDICTIONS

--------------------------------------------------------------------------------

Equinix Operating Co., Inc.    California, Illinois, Texas, New York, Virginia
Equinix Pacific, Inc.    California, Hawaii Equinix RP II LLC    California
Equinix RP, Inc.    Virginia



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF LOCK-UP AGREEMENT

 

CITIGROUP GLOBAL MARKETS INC.

CREDIT SUISSE FIRST BOSTON LLC

GOLDMAN, SACHS & CO.,

 

    As representatives (the “Shares Offering Representatives”)

of the several Underwriters for the Shares Offering (as defined below)

 

    c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Credit Suisse First Boston LLC

Eleven Madison Avenue

New York, New York 10010-3629

 

Goldman, Sachs & Co.

85 Broad Street

New York, New York 10004

 

CREDIT SUISSE FIRST BOSTON LLC

 

    As representative (the “SAILS Offering Representative”)

of the several Underwriters for the SAILS Offering (as defined below)

Eleven Madison Avenue

New York, New York 10010-3629

 

Dear Sirs and Mesdames:

 

REFERENCE IS HEREBY MADE to (a) that certain Underwriting Agreement (the
“Underwriting Agreement”), to which the Shares Offering Representatives, as
representatives of the several underwriters named or to be named on SCHEDULE A
thereto (the “Shares Underwriters”), are or expect to become parties along with
Equinix, Inc., a Delaware corporation (the “Company”), and i-STT Investments
Pte. Ltd., a corporation organized under the laws of the Republic of Singapore
(the “Selling Stockholder”) and (b) that certain Terms Agreement (the “Terms
Agreement”) to which the SAILS Offering Representative, as representative of the
several underwriters named or to be named on SCHEDULE A thereto (the “SAILS
Underwriters”), are or expect to become parties along with the Company, i-STT
Investments (Bermuda) Ltd., a Bermuda corporation, and Credit Suisse First
Boston (USA), Inc., a Delaware corporation. The offering of common stock of the
Company (the “Common Stock”) to be made pursuant to the Underwriting Agreement
is referred to herein as the “Shares Offering” and the offering of notes
exchangeable into Common Stock to be made pursuant to the Terms Agreement is
referred to herein as the “SAILS Offering.” Except as otherwise set forth
herein, all capitalized terms used but not defined herein shall be ascribed the
meanings assigned to such terms in the Underwriting Agreement or the Terms
Agreement, as the case may be.

 

As an inducement to the Shares Underwriters to execute the Underwriting
Agreement, pursuant to which an offering will be made that is intended to result
in an orderly market for Common Stock, and as an inducement to the SAILS
Underwriters to execute the Terms Agreement, pursuant to which an offering will
be made that is intended to result in an orderly market for securities
exchangeable for Common Stock, the undersigned hereby agrees that during the
period specified in the following paragraph (the “Lock-Up Period”), the
undersigned will not offer, sell, contract to sell, pledge or otherwise dispose
of, directly or indirectly, any Common Stock or securities convertible into or
exchangeable or exercisable for any Common Stock, enter into a transaction which
would have the same effect, or enter into any swap, hedge or other arrangement
that transfers, in whole or in part, any of the economic



--------------------------------------------------------------------------------

consequences of ownership of any Common Stock, whether any such aforementioned
transaction is to be settled by delivery of the Common Stock or such other
securities, in cash or otherwise, or publicly disclose the intention to make any
such offer, sale, pledge or disposition, or to enter into any such transaction,
swap, hedge or other arrangement, without, in each case, the prior written
consent of both the Shares Offering Representatives and the SAILS Offering
Representative. In addition, the undersigned agrees that, without the prior
written consent of both the Shares Offering Representatives and the SAILS
Offering Representative, it will not, during the Lock-Up Period, make any demand
for or exercise any right with respect to, the registration of any Common Stock
or any security convertible into or exercisable or exchangeable for any Common
Stock.

 

The Lock-Up Period will commence on the date of the preliminary prospectus
supplement of the Company relating to the Shares Offering or, if earlier, the
date of the preliminary prospectus supplement of the Company to be used in
connection with the SAILS Offering, and will continue until and include the date
45 days after the date of the final prospectus supplement of the Company
relating to the Shares Offering or, if later, the date of the final prospectus
supplement of the Company to be used in connection with the SAILS Offering, or
such earlier date that both the Shares Offering Representatives and the SAILS
Offering Representative consent to in writing; provided, however, that if
(1) during the last 17 days of the Lock-Up Period, the Company releases earnings
results or material news or a material event relating to the Company occurs or
(2) prior to the expiration of the Lock-Up Period, the Company announces that it
will release earnings results during the 16-day period beginning on the last day
of the Lock-Up Period, then in each case the Lock-Up Period will be extended
until the expiration of the 18-day period beginning on the date of release of
the earnings results or the occurrence of the material news or material event,
as applicable, unless both the Shares Offering Representatives and the SAILS
Offering Representative waive, in writing, such extension (such initial period,
and such initial period as extended as set forth above, as the case may be, the
“Lock Up Period”).

 

The undersigned hereby acknowledges and agrees that written notice of any
extension of the Lock-Up Period pursuant to the immediately preceding paragraph
(which shall include information on when the Lock-Up Period is expected to
expire pursuant to such extension) will be delivered by the Shares Offering
Representatives or the SAILS Offering Representative to the Company and that any
such notice properly delivered will be deemed to have been given to, and
received by, the undersigned. The undersigned further agrees that, prior to
engaging in any transaction or taking any other action that is subject to the
terms of this Lock-Up Agreement during the period from the date of this Lock-Up
Agreement to and including the 34th day following the expiration of the Lock-Up
Period, it will give notice thereof to the Company and will not consummate such
transaction or take any such action unless it has received written confirmation
from the Company that the Lock-Up Period (as may have been extended pursuant to
the previous paragraph) has expired.

 

Any Common Stock received upon exercise of options granted to the undersigned
will also be subject to this Lock-Up Agreement. Any Common Stock acquired by the
undersigned in the open market after the date of the final prospectus supplement
of the Company relating to the Shares Offering or, if later, the date of the
final prospectus supplement of the Company to be used in connection with the
SAILS Offering, will not be subject to this Lock-Up Agreement. A transfer of
Common Stock to a family member or trust may be made, provided the transferee
agrees to be bound in writing by the terms of this Lock-Up Agreement prior to
such transfer and no filing by any party (donor, donee, transferor or
transferee) under the Securities Act shall be required or shall be voluntarily
made in connection with such transfer (other than a filing on a Form 5 made
after the expiration of the Lock-Up Period). In the event that the undersigned
is an officer of the Company, the programmatic sales on behalf of the
undersigned under any 10b5-1 sales plan in existence prior to the date of this
Lock-Up Agreement (a true and correct copy of which has been provided to the
Shares Offering Representatives and the SAILS Offering Representative) will not
be subject to this Lock-Up Agreement.

 

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of Common Stock
if such transfer would constitute a violation or breach of this Lock-Up
Agreement

 

This Lock-Up Agreement shall be binding on the undersigned and the successors,
heirs, personal representatives and assigns of the undersigned. This Lock-Up
Agreement shall lapse and become null and void if (i) neither the Underwriting
Agreement nor the Terms Agreement shall have been executed on or before
February 28, 2006, (ii) before February 28, 2006, the Selling Stockholder
notifies the Company, the Shares Offering



--------------------------------------------------------------------------------

Representatives and the SAILS Offering Representative in writing that it does
not intend to enter into both the Underwriting Agreement and the Terms Agreement
or (iii) to the extent it has been executed, (A) the Underwriting Agreement
shall have been terminated prior to the First Closing Date (as defined therein)
in accordance with its terms and (B) the Terms Agreement shall have been
terminated prior to the Closing Date (as defined therein) in accordance with its
terms. This Lock-Up Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Very truly yours,

 

--------------------------------------------------------------------------------

Name:



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF OPINION OF LATHAM & WATKINS LLP

[Which shall be subject to customary exceptions and qualifications for opinions

on transactions of this type]

 

(i) The execution and delivery of the Terms Agreement, the Forward Purchase
Agreement and the Collateral Agreement do not:

 

(A) violate any federal or New York statute, rule or regulation applicable to
the Selling Stockholder;

 

or

 

(B) require any consents, approvals or authorizations to be obtained by the
Selling Stockholder from, or any registrations, declarations or filings to be
made by the Selling Stockholder with, any governmental authority under any
federal or New York statute, rule or regulation applicable to the Selling
Stockholder that have not been obtained or made.

 

(ii) The Selling Stockholder is not, and immediately after giving effect to
its receipt of the proceeds of the sale of the Contract Shares under the Forward
Purchase Agreement and its pledge of the Contract Shares under the Collateral
Agreement, will not be required to be registered as an ”investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

(iii) The Collateral Agreement creates a valid security interest in favor of
CSFB Capital in that portion of the collateral described in Section 1(a) of the
Collateral Agreement in which the Selling Shareholder has rights and a valid
security interest may be created under Article 9 of the New York UCC (the
“Article 9 Collateral”). The Article 9 Collateral includes 4,300,000 shares of
common stock of Equinix, Inc.

 

(iv) Assuming that: (i) the Collateral Account (as defined in the Collateral
Agreement) is a “securities account” within the meaning of Section 8-501 of the
New York UCC, (ii) the securities intermediary’s jurisdiction with respect to
the Collateral Account is the State of New York and (iii) CFSB Capital is the
entitlement holder of the Collateral Account (as to which we express no
opinion), then upon crediting of that portion of the Article 9 Collateral
consisting of “securities” (as defined in Section 8-102(a)(15)) to the
Collateral Account the security interest of CSFB Capital in such securities will
be perfected. Section 8-103(a) of the New York UCC provides that “A share or
similar equity interest issued by a corporation, business trust, joint stock
company or similar entity is a security” and, accordingly, we are of the opinion
that, assuming that Equinix, Inc. has been duly organized and is validly
existing as a Delaware corporation, the 4,300,000 shares of common stock of
Equinix, Inc. constitutes securities for purposes of the New York UCC.

 

(v) The Forward Purchase Agreement and the Collateral Agreement have been duly
executed (with respect to which such opinion may rely on an officer’s
certificate) and delivered by the Selling Stockholder under the law of the State
of New York and, assuming that they have been validly authorized, executed and
delivered by the Selling Stockholder under the law of Bermuda and by each other
party thereto, are the valid and binding agreements of the Selling Stockholder,
enforceable against the Selling Stockholder in accordance with their respective
terms.



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF LOCK-UP AGREEMENT

 

CITIGROUP GLOBAL MARKETS INC.

CREDIT SUISSE FIRST BOSTON LLC

GOLDMAN, SACHS & CO.,

 

    As representatives (the “Shares Offering Representatives”)

of the several Shares Underwriters (as defined below)

 

    c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Credit Suisse First Boston LLC

Eleven Madison Avenue

New York, New York 10010-3629

 

Goldman, Sachs & Co.

85 Broad Street

New York, New York 10004

 

CREDIT SUISSE FIRST BOSTON LLC

 

    As representative (the “SAILS Offering Representative”)

of the several Underwriters for the SAILS Offering (as defined below)

Eleven Madison Avenue New York, New York 10010-3629

 

Dear Sirs and Mesdames:

 

REFERENCE IS HEREBY MADE to (a) that certain Underwriting Agreement (the
“Underwriting Agreement”), to which the Shares Offering Representatives, as
representatives of the several underwriters named or to be named on SCHEDULE A
thereto (the “Shares Underwriters”), are or expect to become parties along with
Equinix, Inc., a Delaware corporation (the “Company”), and i-STT Investments
Pte. Ltd., a corporation organized under the laws of the Republic of Singapore
(the “Selling Stockholder”) and (b) that certain Terms Agreement (the “Terms
Agreement”) to which the SAILS Offering Representative, as representative of the
several underwriters named or to be named on SCHEDULE A thereto (the “SAILS
Underwriters”), is or expects to become a party along with the Company, Credit
Suisse First Boston (USA), Inc., a Delaware corporation, and i-STT Investments
(Bermuda) Ltd., a Bermuda corporation. The offering of common stock of the
Company (the “Common Stock”) to be made pursuant to the Underwriting Agreement
is referred to herein as the “Shares Offering” and the offering of securities
exchangeable into Common Stock to be made pursuant to the Terms Agreement is
referred to herein as the “SAILS Offering.” Except as otherwise set forth
herein, all capitalized terms used but not defined herein shall be ascribed the
meanings assigned to such terms in the Underwriting Agreement or the Terms
Agreement, as the case may be.

 

As an inducement to the Shares Underwriters to execute the Underwriting
Agreement, pursuant to which an offering will be made that is intended to result
in an orderly market for Common Stock, and as an inducement to the SAILS
Underwriters to execute the Terms Agreement, pursuant to which an offering will
be made that is intended to result in an orderly market for securities
exchangeable into Common Stock, the undersigned hereby agrees that during the
period specified in the following paragraph (the “Lock-Up Period”), the
undersigned will not offer, sell, contract to sell, pledge or otherwise dispose
of, directly or indirectly, any Common Stock or securities convertible into or



--------------------------------------------------------------------------------

exchangeable or exercisable for any Common Stock, enter into a transaction which
would have the same effect, or enter into any swap, hedge or other arrangement
that transfers, in whole or in part, any of the economic consequences of
ownership of any Common Stock, whether any such aforementioned transaction is to
be settled by delivery of the Common Stock or such other securities, in cash or
otherwise, or publicly disclose the intention to make any such offer, sale,
pledge or disposition, or to enter into any such transaction, swap, hedge or
other arrangement, without, in each case, the prior written consent of the
Representatives. In addition, the undersigned agrees that it will not, during
the Lock-Up Period, make any demand for or exercise any right with respect to,
the registration of any Common Stock or any security convertible into or
exercisable or exchangeable for any Common Stock.

 

The Lock-Up Period will commence on the date hereof and will continue until and
include the date 45 days after the date of the final prospectus supplement to be
used in connection with the Shares Offering or, if later, the date of the final
prospectus supplement of the Company to be used in connection with the SAILS
Offering, or such earlier date that both the Shares Offering Representatives and
the SAILS Offering Representative consent to in writing; provided, however, that
if (1) during the last 17 days of the Lock-Up Period, the Company releases
earnings results or material news or a material event relating to the Company
occurs or (2) prior to the expiration of the Lock-Up Period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, then in each case the Lock-Up
Period will be extended until the expiration of the 18-day period beginning on
the date of release of the earnings results or the occurrence of the material
news or material event, as applicable, unless both the Shares Offering
Representatives and the SAILS Offering Representative waive, in writing, such
extension (such initial period, and such initial period as extended as set forth
above, as the case may be, the “Lock-Up Period”).

 

The undersigned hereby acknowledges and agrees that written notice of any
extension of the Lock-Up Period pursuant to the immediately preceding paragraph
(which shall include information on when the Lock-Up Period is expected to
expire pursuant to such extension) will be delivered by the Shares Offering
Representatives and the SAILS Offering Representative to the Selling Stockholder
and that any such notice properly delivered will be deemed to have been given
to, and received by, the undersigned. The undersigned further agrees that, prior
to engaging in any transaction or taking any other action that is subject to the
terms of this Lock-Up Agreement during the period from the date of this Lock-Up
Agreement to and including the 34th day following the expiration of the Lock-Up
Period, it will give notice thereof to the Company and will not consummate such
transaction or take any such action unless it has received written confirmation
from the Company that the Lock-Up Period (as may have been extended pursuant to
the previous paragraph) has expired.

 

Notwithstanding the foregoing, the restrictions in the second paragraph above
shall not apply to:

 

(a) transactions relating to Common Stock or other securities of the Company
acquired in open market transactions after the completion of the offering of the
Common Stock contemplated by the Underwriting Agreement;

 

(b) transfers of Common Stock or any securities convertible into Common Stock as
a bona fide gift, provided that in the case of any such transfer, each such
donee shall sign and deliver a lock-up agreement substantially in the form of
this Lock-Up Agreement prior to such transfer;

 

(c) transfers of shares of Common Stock or any securities convertible into
Common Stock to stockholders or majority-owned subsidiaries of the undersigned,
provided that in the case of any such transfer, each such transferee shall sign
and deliver a lock-up agreement substantially in the form of this Lock-Up
Agreement prior to such transfer;

 

(d) the conversion or exercise, as applicable, of: (i) the Preferred Stock
Warrant of the Company, dated December 31, 2002 (Warrant No. PS-1); (ii) shares
of Series A-1 Convertible Preferred Stock, par value $0.001 per share; or
(iii) the 14% Series A-1 Convertible Secured Note Due 2007 of the Company, dated
February 3, 2005 (Security No. CSN-2), the 14% Series A-1
Payment-of-Interest-In-Kind Convertible Secured Note Due 2007 of the Company,
dated May 1, 2005 (Security No. PIK-A-1-5), or the 14% Series A-1
Payment-of-Interest-In-Kind Convertible Secured Note Due 2007 of the Company,
dated November 1, 2005 (Security No. PIK-A-1-6), in each case with respect to
(i), (ii) and (iii), held by the Selling Stockholder at the time of any such
conversion or exercise;



--------------------------------------------------------------------------------

(e) any sales, dispositions, transfers or pledges of any Common Stock pursuant
to any of the following agreements: (i) the Underwriting Agreement; (ii) the
Forward Purchase Agreement entered into or expected to be entered into by and
between i-STT Investments (Bermuda) Ltd. and Credit Suisse First Boston Capital
LLC; (iii) the Collateral Agreement entered into or expected to be entered into
by and among i-STT Investments (Bermuda) Ltd., Credit Suisse First Boston
Capital LLC and Credit Suisse First Boston LLC (the “Collateral Agreement”); or
(iv) the Terms Agreement entered into or expected to be entered into by and
among i-STT Investments (Bermuda) Ltd., the Company, Credit Suisse First Boston
LLC and Credit Suisse First Boston (USA), Inc., in each case with respect to
(i) through (iv) above, to which the Selling Stockholder, or any affiliate of
the Selling Stockholder, as applicable, shall have become a party thereto,
respectively; or

 

(f) any transfer or assignment of Common Stock to i-STT Investments (Bermuda)
Ltd., a corporation organized under the laws of Bermuda, in connection with, or
otherwise contemplated by, the agreements referred to in clauses (ii), (iii) or
(iv) of provision (e) above; provided that, in the event and to the extent that
any such transferred or assigned Common Stock is not, is not expected to become,
or is no longer, subject to pledge under the Collateral Agreement during the
Lock-Up Period pursuant to such aforementioned agreements, i-STT Investments
(Bermuda) Ltd. shall sign and deliver a Lock-Up Agreement substantially in the
form of this Lock-Up Agreement with respect to such Common Stock.

 

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of Securities if
such transfer would constitute a violation or breach of this Lock-Up Agreement.

 

This Lock-Up Agreement shall be binding on the undersigned and the successors,
heirs, personal representatives and assigns of the undersigned. This Lock-Up
Agreement shall lapse and become null and void if (i) neither the Underwriting
Agreement nor the Terms Agreement shall have been executed on or before
February 28, 2006, (ii) before February 28, 2006, the Selling Stockholder or
I-STT Investments (Bermuda) Ltd. (as applicable) notifies the Company, the
Shares Offering Representatives and the SAILS Offering Representative in writing
that it does not intend to enter into both the Underwriting Agreement and the
Terms Agreement or (iii) to the extent it has been executed, (A) the
Underwriting Agreement shall have been terminated prior to the First Closing
Date (as defined therein) in accordance with its terms and (B) the Terms
Agreement shall have been terminated prior to Closing Date (as defined therein)
and in accordance with its terms. This Lock-Up Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

Very truly yours, i-STT INVESTMENTS PTE LTD.

 

--------------------------------------------------------------------------------

Name:



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF APPLEBY SPURLING HUNTER OPINION

 

(9/11/05)

 

Our Ref: 131304.02

 

[16 November] 2005

 

Credit Suisse First Boston LLC Eleven Madison Avenue

 

New York

 

New York 10010-3629

 

Dear Sirs,

 

Re: i-STT Investments (Bermuda) Ltd. (the “Company”)

 

1. This opinion as to Bermuda law is addressed to you in connection with:

 

(a) a terms agreement dated [ ] 2005 entered into amongst Credit Suisse First
Boston USA Inc., the Company, Equinix, Inc. and Credit Suisse First Boston LLC
(as “Representative” of the underwriters named therein (the “Underwriters”));

 

(b) a forward purchase agreement dated [ ] 2005 entered into amongst the Company
(as the “Seller”) and Credit Suisse First Boston Capital LLC (as the
“Purchaser”); and

 

(c) a collateral agreement dated [ ] 2005 entered into amongst the Company (as
the “Pledgor”), Credit Suisse First Boston LLC (as the “Collateral Agent”) and
Credit Suisse First Boston Capital LLC (as the “Purchaser”), (collectively
referred to hereinafter as the “Documents”).

 

2. For the purpose of this opinion, we have examined and relied upon the
following:

 

(a) certified copies of the executed Documents;

 

(b) copies, certified to be true copies, of the Memorandum of Association and
Bye-laws of the Company (adopted on [ ] and amended up to                     )
(collectively referred to hereinafter as the “Constitutional Documents”);

 

(c) a certified copy of the written resolutions of the sole shareholder of the
Company passed on [ ] and a certified copy of the written resolutions of the
Board of Directors of the Company passed on [ ] (collectively referred to
hereinafter as the “Resolutions”);

 

(d) a Director’s Certificate dated [             (the “Certificate”) confirming
certain matters of fact and opinion;



--------------------------------------------------------------------------------

(e) the entries and filings shown in respect of the Company on the file of the
Company maintained at the offices of the Registrar of Companies; and the entries
and filings shown in respect of the Company in the Supreme Court Causes Book and
Register of Judgements maintained at the Registry of the Supreme Court of
Bermuda.

 

The searches referred to in paragraphs 2(e) and 2(f) were conducted on and
completed at [             ] Bermuda time and updated on [             and
completed at [ ], Bermuda time.

 

[Our search referred to in paragraph 2(e) above revealed [ ] chargeXs registered
against the Company, the details of which have been provided to you separately.
We have not conducted any investigation into the documents relating to the
chargeXs.]

 

3. We have made no investigation of, and express no opinion as to, the laws of
any jurisdiction other than Bermuda.

 

4. We have assumed:

 

(a) that the Documents are valid, binding and enforceable under the laws of the
State of New York, United States of America (“New York”) by which they are
expressed to be governed;

 

(b) the capacity, power and authority of all parties other than the Company to
enter into and to perform their respective obligations under the Documents;

 

(c) the conformity to original documents of all documents produced to us as
copies and the authenticity of all original documents, which or copies of which
have been submitted to us;

 

(d) the genuineness of all signatures, seals and chops (if any) on the Documents
and all other documents which we have examined;

 

(e) the accuracy and completeness of all factual representations, warranties or
statements of fact or law, other than as to the laws of Bermuda, made in any of
the documents examined by us;

 

(f) that there have been no amendments to the Memorandum of Association or
Bye-laws of the Company other than as referred to above;

 

(g) that the Resolutions are a full and accurate record of resolutions duly
passed by the sole shareholder or Directors of the Company (as the case may be)
and that the Resolutions have not been amended or rescinded and are in full
force and effect and that there is no matter affecting the authority of the
Directors of the Company to enter into the Documents, not disclosed by the
Constitutional Documents or the Resolutions, which would have any adverse
implication in relation to the opinions expressed herein; that the Company is
not carrying on investment business in or from within Bermuda under the
provisions of the Investment Business Act 2003 as amended from time to time (the
“IBA”);



--------------------------------------------------------------------------------

(h) that the Documents have been duly authorised, executed and delivered by the
parties thereto other than the Company, and the performance thereof is within
the capacity and powers of each such party thereto other than the Company, that
the Documents constitute legal, valid and binding obligations of each such party
other than the Company and that each such party to which the Company purportedly
delivered the Documents has actually received and accepted delivery of such
Documents;

 

(i) that the information disclosed by our searches has not been materially
altered and that the searches did not fail to disclose any information material
for the purposes of this opinion which had been lodged for filing or
registration or should have been delivered for filing or registration, but was
not disclosed or did not appear on the public file or register at the time of
the searches;

 

(j) that each of the Documents and other such documentation which was received
by electronic means is complete, intact and in conformity with the transmission
as sent;

 

(k) that the [Underwriters, the Representative, the Purchaser and the Collateral
Agent] have no express or constructive knowledge of any circumstance whereby any
Director of the Company, when the Board of Directors of the

 

(l) Company [ passed / adopted the Resolutions, failed to discharge his
fiduciary duty owed to the Company and to act honestly and in good faith with a
view to the best interests of the Company; and

 

(m) that there are no circumstances affecting the enforceability of the
Documents which have arisen since the date of execution of the respective
Documents, of which we are unaware, which would have any adverse implication in
relation to the opinions expressed herein.

 

5. Based on the foregoing and subject to the reservations set out below and
subject to any matter not disclosed to us, we are of the opinion that:

 

(a) The Company is a limited liability company, duly incorporated and validly
existing under the laws of Bermuda, possessing perpetual corporate existence
with the capacity to sue and be sued in its own name. No steps have been taken
or are being taken to appoint a liquidator over or to wind up the Company and to
the best of our knowledge no steps have been or are being taken to appoint a
receiver.

 

(b) The Company has the necessary corporate capacity and power to enter into and
to perform its obligations under the Documents and the transactions contemplated
thereby and the Company has taken all necessary corporate and other action to
authorise the entry into and performance of the Documents and the transactions
contemplated thereby.

 

(c) The obligations of the Company as set out in the Documents constitute valid
and legally binding obligations of the Company enforceable in accordance with
the terms of the Documents and would be so treated in the courts of Bermuda. The
Documents are in proper form for enforcement in such courts.



--------------------------------------------------------------------------------

(d) The Company having been designated as non-resident for the purposes of the
Exchange Control Act, 1972, it is not necessary for the consent of, licence
from, or exemption by any governmental or administrative body or authority of
Bermuda to be obtained to enable the Company to enter into and perform its
obligations as set out in the Documents.

 

(e) The execution and delivery of, the performance of the obligations under, and
compliance with the relevant provisions of the Documents by the Company will not
(i) contravene any existing applicable law, statute, rule or regulation of
Bermuda or any judgment, decree or permit of Bermuda to which the Company is
subject, (ii) contravene or conflict with any provision of the Company’s
Memorandum of Association and Bye-laws; (iii) contravene any provision of any
kind under Bermuda law imposing a limit upon borrowings or the giving of
guarantees by the Company, or upon the powers of the Company’s Directors to
borrow or to grant such guarantees; or (iv) based on a review of the
Certificate, contravene any material agreement or other instrument binding upon
the Company or to which any of the property or assets of the Company are
subject.

 

(f) Subject to paragraph 5(g) and any filings or registrations with respect to
enforcement of judgment proceedings in the Supreme Court of Bermuda, to ensure
the validity and enforceability of the Documents in Bermuda, it is not necessary
that they be registered in any register kept by, or filed with, or recorded or
notarised in any governmental authority or regulatory body in Bermuda, or that
any other instrument relating thereto be signed, delivered, filed, registered or
recorded or that any tax or duty be paid or any other action whatever be taken
in Bermuda.

 

(g) To the extent that the Documents create or result in the creation of a
charge over the assets of the Company under the governing law of the Documents,
such charge is, or will become, registerable in Bermuda under Part V of the
Companies Act, 1981 upon payment of a registration fee. Registration is not
compulsory and there is no time limit within which registration must be
effected. However, in the event that questions of priority fall to be determined
by reference to Bermuda law, any charge registered will have priority based on
the date that it is registered and not on the date of its creation.

 

(h) Subject to paragraph 5(g) and any filings or registrations with respect to
enforcement of judgment proceedings in the Supreme Court of Bermuda, all
authorizations, approvals, consents, licences, exemptions, filings,
registrations, notarisation and other requirements of governmental, judicial and
public bodies and authorities of or in Bermuda required or advisable in
connection with the entry into, performance, validity and enforceability of the
Documents and the transactions contemplated thereby have been obtained or
effected and are in full force and effect.

 

(i) Based solely upon the searches undertaken in paragraphs 2(e) and (0 above:

 

(i) no litigation, administrative or other proceeding of or before any
governmental authority of Bermuda is pending against or affecting the Company;
and

 

(ii) no notice to the Registrar of Companies of the passing of a resolution of
members or creditors to wind up or the appointment of a liquidator or receiver
has been given. No petition



--------------------------------------------------------------------------------

to wind up the Company or application to reorganise its affairs pursuant to a
Scheme of Arrangement or application for the appointment of a receiver has been
filed with the Supreme Court.

 

6. Our reservations are as follows:

 

(a) We express no opinion as to whether specific performance or injunctive
relief, being equitable remedies, would necessarily be available in respect of
any of the obligations of the Company under the Documents. In particular, we
express no opinion as to the enforceability of any present or future waiver of
any provision of law (whether substantive or procedural) or of any right or
remedy which might otherwise be available presently or in the future under the
Documents.

 

(b) The obligations of the Company under the Documents will be subject to any
laws from time to time in effect relating to bankruptcy or liquidation or any
other laws or other legal procedures affecting generally the enforcement of
creditors’ rights and may also be the subject of a statutory limitation of the
time within which proceedings may be brought. Without prejudice to the
generality of the foregoing, we express no opinion as to whether any contractual
right of set-off contained in the respective Documents will conflict with the
statutory right of set-off applicable in an insolvent winding up of the Company.

 

(c) Where an obligation is to be performed in a jurisdiction other than Bermuda,
the courts of Bermuda may refuse to enforce it to the extent that such
performance would be illegal under the laws of or contrary to the public policy
of such other jurisdiction.

 

(d) Any provision to the effect that certain calculations or certificates will
be conclusive and binding upon the parties will not necessarily be effective if
such calculations or certificates are fraudulent or erroneous on their face and
will not necessarily prevent judicial enquiry into the merits of any claim by an
aggrieved party.

 

(e) To the extent that any provisions of the Documents require the payment by
the Company of a higher rate of interest on overdue amounts than on amounts
which are current, we express no opinion as to the validity or the binding
effect thereof. A Bermuda court, even if it were applying the laws of another
jurisdiction, might not give effect to such a provision if it could be
established that the amount expressed as being payable was in the nature of a
penalty, that is to say, a requirement for a stipulated sum to be paid
irrespective of, or necessarily greater than, the loss likely to be sustained.

 

(f) Section 9 of the Interest and Credit Charges (Regulation) Act 1975 provides
that the Bermuda courts have discretion as to the amount of interest if any
payable on the amount of a judgment after the date of judgment. If the court
does not exercise that discretion, then interest will be paid at the statutory
rate which is currently seven per cent per annum.

 

(g) We express no opinion as to the validity or binding effect of any provision
in the Documents which provides for the severance of illegal, invalid or
unenforceable provisions.

 

(h) The term “enforceable” as used in this opinion means there is a way of
ensuring that each party performs an agreement or that there are remedies
available for breach.



--------------------------------------------------------------------------------

(i) We have relied upon statements and representations made to us in the
Certificate provided to us by a director of the Company for the purposes of this
opinion. We have made no independent verification of the matters referred to in
the Certificate, and we qualify our opinion to the extent that the statements or
representations made in the Certificate are not accurate in any respect.

 

The searches referred to in paragraphs 2(e) and (f) are not conclusive and do
not reveal:

 

(i) details of matters which have been lodged for filing or registration which
as a matter of best practice of the Registrar of Companies or the Registry of
the Supreme Court would have or should have been disclosed on the public file,
the Causes Book or the Judgment Book, as the case may be, but for whatever
reason have not actually been filed or registered or are not disclosed or which,
notwithstanding filing or registration, at the date and time the search is
concluded are for whatever reason not disclosed or do not appear on the public
file, the Causes Book or Judgment Book;

 

(ii) details of matters which should have been lodged for filing or registration
at the Registrar of Companies or the Registry of the Supreme Court but have not
been lodged for filing or registration at the date the search is concluded;

 

(iii) whether an application to the Supreme Court for a winding-up petition or
for the appointment of a receiver or manager has been prepared but not yet been
presented or has been presented but does not appear in the Causes Book at the
date and time the search is concluded;

 

(iv) whether arbitration or administrative proceedings are pending or whether
any proceedings are threatened, or whether any arbitrator has been appointed; or

 

(v) whether a receiver or manager has been appointed privately pursuant to the
provisions of a debenture or other security, unless notice of the fact has been
entered in the Register of Charges in accordance with the provisions of the
Companies Act, 1981.

 

Furthermore, in the absence of a statutorily defined system for the registration
of charges created by companies incorporated outside Bermuda (“overseas
companies”) over their assets located in Bermuda, it is not possible to
determine definitively from searches of the Register of Charges maintained by
the Registrar of Companies in respect of such overseas companies what charges
have been registered over any of their assets located in Bermuda or whether any
one charge has priority over any other charge over such assets.



--------------------------------------------------------------------------------

This opinion is issued on the basis that it will be governed by and construed in
accordance with the laws of Bermuda. It is addressed to you for the purpose of
the Documents and it is not to be relied upon by or disclosed to any other
person (other than your solicitors, Cleary Gottlieb Steen & Hamilton LLP), firm
or entity, or for any purposes, without our prior written consent.

 

Yours faithfully,

 

Appleby Spurling Hunter



--------------------------------------------------------------------------------

 

EXHIBIT E

 

CREDIT SUISSE FIRST BOSTON (USA), INC.

 

Debt Securities

 

UNDERWRITING AGREEMENT

 

1. Introductory. Credit Suisse First Boston (USA), Inc., a Delaware corporation
(“Company”), proposes to issue and sell from time to time certain of its
unsecured debt securities registered under the registration statement referred
to in Section 2(a) (“Registered Securities”). The Registered Securities will be
issued under an indenture, dated as of June 1, 2001 (“Indenture”), between the
Company and The Chase Manhattan Bank, as Trustee, in one or more series, which
series may vary as to interest rates, maturities, redemption provisions, selling
prices and other terms. Particular series or offerings of Registered Securities
will be sold pursuant to a Terms Agreement referred to in Section 3, for resale
in accordance with terms of offering determined at the time of sale.

 

The Registered Securities involved in any such offering are hereinafter referred
to as the “Offered Securities”. The firm or firms which agree to purchase the
Offered Securities are hereinafter referred to as the “Underwriters” of such
securities, and the representative or representatives of the Underwriters, if
any, specified in a Terms Agreement referred to in Section 3 are hereinafter
referred to as the “Representatives”; provided, however, that if the Terms
Agreement does not specify any representative of the Underwriters, the term
“Representatives”, as used in this Agreement (other than in Sections 2(b), 5(c)
and 6 and the second sentence of Section 3), shall mean the Underwriters.

 

2. Representations and Warranties of the Company. The Company, as of the date of
each Terms Agreement referred to in Section 3, represents and warrants to, and
agrees with, each Underwriter that:

 

(a) A registration statement (No. 333-116241), including a prospectus, relating
to the Registered Securities has been filed with the Securities and Exchange
Commission (“Commission”) and has become effective. Such registration statement,
as amended at the time of any Terms Agreement referred to in Section 3, is
hereinafter referred to as the “Registration Statement”, and the prospectus
included in such Registration Statement, as supplemented as contemplated by
Section 3 to reflect the terms of the Offered Securities and the terms of the
offering of the Offered Securities, as first filed with the Commission pursuant
to and in accordance with Rule 424(b) (“Rule 424(b)”) under the Securities Act
of 1933 (“Act”), including all material incorporated by reference therein, is
hereinafter referred to as the “Prospectus”. No document has been or will be
prepared or distributed in reliance on Rule 434 under the Act.

 

(b) On the effective date of the registration statement relating to the
Registered Securities, such registration statement conformed in all respects to
the requirements of the Act, the Trust Indenture Act of 1939 (“Trust Indenture
Act”) and the rules and regulations of the Commission (“Rules and Regulations”)
and did not include any



--------------------------------------------------------------------------------

untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
and on the date of each Terms Agreement referred to in Section 3, the
Registration Statement and the Prospectus will conform in all respects to the
requirements of the Act, the Trust Indenture Act and the Rules and Regulations,
and neither of such documents will include any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, except that the
foregoing does not apply to statements in or omissions from any of such
documents based upon written information furnished to the Company by any
Underwriter through the Representatives, if any, specifically for use therein.

 

(c) The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the Prospectus; and the Company is duly qualified to do business as
a foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification.

 

(d) Each subsidiary of the Company has been duly incorporated and is an existing
corporation in good standing under the laws of the jurisdiction of its
incorporation, with power and authority (corporate and other) to own its
properties and conduct its business as described in the Prospectus; and each
subsidiary of the Company is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification;
all of the issued and outstanding capital stock of each subsidiary of the
Company has been duly authorized and validly issued and is fully paid and
nonassessable; and the capital stock of each subsidiary owned by the Company,
directly or through subsidiaries, is owned free from liens, encumbrances and
defects.

 

(e) The Indenture has been duly authorized and has been duly qualified under the
Trust Indenture Act; the Offered Securities have been duly authorized; and when
the Offered Securities are delivered and paid for pursuant to the Terms
Agreement on the Closing Date (as defined below) or pursuant to Delayed Delivery
Contracts (as hereinafter defined), the Indenture will have been duly executed
and delivered, such Offered Securities will have been duly executed,
authenticated, issued and delivered and will conform to the description thereof
contained in the Prospectus and the Indenture and such Offered Securities will
constitute valid and legally binding obligations of the Company, enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(f) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required for the consummation of the
transactions contemplated by the Terms Agreement (including the provisions of
this Agreement) in connection with the issuance and sale of the Offered
Securities by the Company, except such as have been obtained and made under the
Act and the Trust Indenture Act and such as may be required under state
securities laws.

 

2



--------------------------------------------------------------------------------

(g) The execution, delivery and performance of the Indenture, the Terms
Agreement (including the provisions of this Agreement) and any Delayed Delivery
Contracts and the issuance and sale of the Offered Securities and compliance
with the terms and provisions thereof will not result in a breach or violation
of any of the terms and provisions of, or constitute a default under, any
statute, any rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company or any
subsidiary of the Company or any of their properties, or any agreement or
instrument to which the Company or any such subsidiary is a party or by which
the Company or any such subsidiary is bound or to which any of the properties of
the Company or any such subsidiary is subject, or the charter or by-laws of the
Company or any such subsidiary, and the Company has full power and authority to
authorize, issue and sell the Offered Securities as contemplated by the Terms
Agreement (including the provisions of this Agreement).

 

(h) The Terms Agreement (including the provisions of this Agreement) and any
Delayed Delivery Contracts have been duly authorized, executed and delivered by
the Company.

 

(i) Except as disclosed in the Prospectus, the Company and its subsidiaries have
good and marketable title to all real properties and all other properties and
assets owned by them, in each case free from liens, encumbrances and defects
that would materially affect the value thereof or materially interfere with the
use made or to be made thereof by them; and except as disclosed in the
Prospectus, the Company and its subsidiaries hold any leased real or personal
property under valid and enforceable leases with no exceptions that would
materially interfere with the use made or to be made thereof by them.

 

(j) The Company and its subsidiaries possess adequate certificates, authorities
or permits issued by appropriate governmental agencies or bodies necessary to
conduct the business now operated by them and have not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a material adverse
effect on the condition (financial or other), business, properties or results of
operations of the Company and its subsidiaries taken as a whole (“Material
Adverse Effect”).

 

(k) No labor dispute with the employees of the Company or any subsidiary exists
or, to the knowledge of the Company, is imminent that might have a Material
Adverse Effect.

 

(l) The Company and its subsidiaries own, possess or can acquire on reasonable
terms, adequate trademarks, trade names and other rights to inventions,
know-how, patents, copyrights, confidential information and other intellectual
property (collectively, “intellectual property rights”) necessary to conduct the
business now operated by them, or presently employed by them, and have not
received any notice of infringement of or conflict with asserted rights of
others with respect to any intellectual

 

3



--------------------------------------------------------------------------------

property rights that, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect.

 

(m) Except as disclosed in the Prospectus, there are no pending actions, suits
or proceedings against or affecting the Company, any of its subsidiaries or any
of their respective properties that, if determined adversely to the Company or
any of its subsidiaries, would individually or in the aggregate have a Material
Adverse Effect, or would materially and adversely affect the ability of the
Company to perform its obligations under the Indenture, the Terms Agreement
(including the provisions of this Agreement) or any Delayed Delivery Contracts,
or which are otherwise material in the context of the sale of the Offered
Securities; and no such actions, suits or proceedings are threatened or, to the
Company’s knowledge, contemplated.

 

(n) The financial statements included in the Registration Statement and
Prospectus present fairly the financial position of the Company and its
consolidated subsidiaries as of the dates shown and their results of operations
and cash flows for the periods shown, and, except as otherwise disclosed in the
Prospectus, such financial statements have been prepared in conformity with the
generally accepted accounting principles in the United States applied on a
consistent basis; any schedules included in the Registration Statement present
fairly the information required to be stated therein; and if pro forma financial
statements are included in the Registration Statement and Prospectus: the
assumptions used in preparing the pro forma financial statements included in the
Registration Statement and the Prospectus provide a reasonable basis for
presenting the significant effects directly attributable to the transactions or
events described therein, the related pro forma adjustments give appropriate
effect to those assumptions, and the pro forma columns therein reflect the
proper application of those adjustments to the corresponding historical
financial statement amounts.

 

(o) Except as disclosed in the Prospectus, since the date of the latest audited
financial statements included in the Prospectus there has been no material
adverse change, nor any development or event involving a prospective material
adverse change, in the condition (financial or other), business, properties or
results of operations of the Company and its subsidiaries taken as a whole, and,
except as disclosed in or contemplated by the Prospectus, there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock.

 

(p) The Company is not and, after giving effect to the offering and sale of the
Offered Securities and the application of the proceeds thereof as described in
the Prospectus, will not be an “investment company” as defined in the Investment
Company Act of 1940.

 

3. Purchase and Offering of Offered Securities. The obligation of the
Underwriters to purchase the Offered Securities will be evidenced by an
agreement or exchange of other written communications (“Terms Agreement”) at the
time the Company determines to sell the Offered Securities. The Terms Agreement
will incorporate by reference the provisions of this Agreement, except as
otherwise provided therein, and will specify the firm or firms which will be
Underwriters, the names of any Representatives, the principal amount to be
purchased by each

 

4



--------------------------------------------------------------------------------

Underwriter, the purchase price to be paid by the Underwriters and the terms of
the Offered Securities not already specified in the Indenture, including, but
not limited to, interest rate, maturity, any redemption provisions and any
sinking fund requirements and whether any of the Offered Securities may be sold
to institutional investors pursuant to Delayed Delivery Contracts. The Terms
Agreement will also specify the time and date of delivery and payment (such time
and date, or such other time not later than seven full business days thereafter
as the Underwriter first named in the Terms Agreement (the “Lead Underwriter”)
and the Company agree as the time for payment and delivery, being herein and in
the Terms Agreement referred to as the “Closing Date”), the place of delivery
and payment and any details of the terms of offering that should be reflected in
the prospectus supplement relating to the offering of the Offered Securities.
For purposes of Rule 15c6-1 under the Securities Exchange Act of 1934, the
Closing Date (if later than the otherwise applicable settlement date) shall be
the date for payment of funds and delivery of securities for all the Offered
Securities sold pursuant to the offering, other than Contract Securities for
which payment of funds and delivery of securities shall be as hereinafter
provided. The obligations of the Underwriters to purchase the Offered Securities
will be several and not joint. It is understood that the Underwriters propose to
offer the Offered Securities for sale as set forth in the Prospectus.

 

If the Terms Agreement provides for sales of Offered Securities pursuant to
delayed delivery contracts, the Company authorizes the Underwriters to solicit
offers to purchase Offered Securities pursuant to delayed delivery contracts
substantially in the form of Annex I attached hereto (“Delayed Delivery
Contracts”) with such changes therein as the Company may authorize or approve.
Delayed Delivery Contracts are to be with institutional investors, including
commercial and savings banks, insurance companies, pension funds, investment
companies and educational and charitable institutions. On the Closing Date the
Company will pay, as compensation, to the Representatives for the accounts of
the Underwriters, the fee set forth in such Terms Agreement in respect of the
principal amount of Offered Securities to be sold pursuant to Delayed Delivery
Contracts (“Contract Securities”). The Underwriters will not have any
responsibility in respect of the validity or the performance of Delayed Delivery
Contracts. If the Company executes and delivers Delayed Delivery Contracts, the
Contract Securities will be deducted from the Offered Securities to be purchased
by the several Underwriters and the aggregate principal amount of Offered
Securities to be purchased by each Underwriter will be reduced pro rata in
proportion to the principal amount of Offered Securities set forth opposite each
Underwriter’s name in such Terms Agreement, except to the extent that the Lead
Underwriter determines that such reduction shall be otherwise than pro rata and
so advise the Company. The Company will advise the Lead Underwriter not later
than the business day prior to the Closing Date of the principal amount of
Contract Securities.

 

The Offered Securities delivered to the Underwriters on the Closing Date will be
in definitive fully registered form in such denominations and registered in such
names as the Lead Underwriter requests.

 

If the Terms Agreement specifies “Book-Entry Only” settlement or otherwise
states that the provisions of this paragraph shall apply, the Company will
deliver against payment of the purchase price the Offered Securities in the form
of one or more permanent global securities in definitive form (the “Global
Securities”) deposited with the Trustee as custodian for The Depository Trust
Company (“DTC”) and registered in the name of Cede & Co., as nominee for

 

5



--------------------------------------------------------------------------------

DTC. Interests in any permanent global securities will be held only in
book-entry form through DTC, except in the limited circumstances described in
the Prospectus. Payment for the Offered Securities shall be made by the
Underwriters in Federal (same day) funds by official check or checks or wire
transfer to an account previously designated by the Company at a bank acceptable
to the Lead Underwriter, in each case drawn to the order of Credit Suisse First
Boston (USA), Inc. at the place of payment specified in the Terms Agreement on
the Closing Date, against delivery to the Trustee as custodian for DTC of the
Global Securities representing all of the Offered Securities.

 

4. Certain Agreements of the Company. The Company agrees with the several
Underwriters that it will furnish to counsel for the Underwriters, one signed
copy of the registration statement relating to the Registered Securities,
including all exhibits, in the form it became effective and of all amendments
thereto and that, in connection with each offering of Offered Securities:

 

(a) The Company will file the Prospectus with the Commission pursuant to and in
accordance with Rule 424(b)(2) (or, if applicable and if consented to by the
Lead Underwriter, subparagraph (5)) not later than the second business day
following the execution and delivery of the Terms Agreement.

 

(b) The Company will advise the Lead Underwriter promptly of any proposal to
amend or supplement the Registration Statement or the Prospectus and will afford
the Lead Underwriter a reasonable opportunity to comment on any such proposed
amendment or supplement; and the Company will also advise the Lead Underwriter
promptly of the filing of any such amendment or supplement and of the
institution by the Commission of any stop order proceedings in respect of the
Registration Statement or of any part thereof and will use its best efforts to
prevent the issuance of any such stop order and to obtain as soon as possible
its lifting, if issued.

 

(c) If, at any time when a prospectus relating to the Offered Securities is
required to be delivered under the Act in connection with sales by any
Underwriter or dealer, any event occurs as a result of which the Prospectus as
then amended or supplemented would include an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or if it is necessary at any time to amend the Prospectus to comply
with the Act, the Company promptly will notify the Lead Underwriter of such
event and will promptly prepare and file with the Commission, at its own
expense, an amendment or supplement which will correct such statement or
omission or an amendment which will effect such compliance. Neither the Lead
Underwriter’s consent to, nor the Underwriters’ delivery of, any such amendment
or supplement shall constitute a waiver of any of the conditions set forth in
Section 5 hereof.

 

(d) As soon as practicable, but not later than 16 months, after the date of each
Terms Agreement, the Company will make generally available to its
securityholders an earnings statement covering a period of at least 12 months
beginning after the later of (i) the effective date of the registration
statement relating to the Registered Securities, (ii) the effective date of the
most recent post-effective amendment to the Registration

 

6



--------------------------------------------------------------------------------

Statement to become effective prior to the date of such Terms Agreement and
(iii) the date of the Company’s most recent Annual Report on Form 10-K filed
with the Commission prior to the date of such Terms Agreement, which will
satisfy the provisions of Section 11(a) of the Act.

 

(e) The Company will furnish to the Representatives copies of the Registration
Statement, including all exhibits, any related preliminary prospectus, any
related preliminary prospectus supplement, the Prospectus and all amendments and
supplements to such documents, in each case as soon as available and in such
quantities as the Lead Underwriter reasonably requests. The Company will pay the
expenses of printing and distributing to the Underwriters all such documents.

 

(f) The Company will arrange for the qualification of the Offered Securities for
sale and the determination of their eligibility for investment under the laws of
such jurisdictions as the Lead Underwriter designates and will continue such
qualifications in effect so long as required for the distribution.

 

(g) During the period of five years after the date of any Terms Agreement, the
Company will furnish to the Representatives and, upon request, to each of the
other Underwriters, if any, as soon as practicable after the end of each fiscal
year, a copy of its annual report to stockholders for such year, if any; and the
Company will furnish to the Representatives (i) as soon as available, a copy of
each report and any definitive proxy statement of the Company filed with the
Commission under the Securities Exchange Act of 1934 or mailed to stockholders,
if any, and (ii) from time to time, such other information concerning the
Company as the Lead Underwriter may reasonably request.

 

(h) The Company will pay all expenses incident to the performance of its
obligations under the Terms Agreement (including the provisions of this
Agreement), for any filing fees or other expenses (including fees and
disbursements of counsel) in connection with qualification of the Registered
Securities for sale and any determination of their eligibility for investment
under the laws of such jurisdictions as the Lead Underwriter may designate and
the printing of memoranda relating thereto, for any fees charged by investment
rating agencies for the rating of the Offered Securities, for any applicable
filing fee incident to, the review by the National Association of Securities
Dealers, Inc. of the Registered Securities, for any travel expenses of the
Company’s officers and employees and any other expenses of the Company in
connection with attending or hosting meetings with prospective purchasers of
Registered Securities and for expenses incurred in distributing the Prospectus,
any preliminary prospectuses, any preliminary prospectus supplements or any
other amendments or supplements to the Prospectus to the Underwriters.

 

(i) The Company will not offer, sell, contract to sell, pledge or otherwise
dispose of, directly or indirectly, or file with the Commission a registration
statement under the Act relating to United States dollar-denominated debt
securities issued or guaranteed by the Company and having a maturity of more
than one year from the date of issue, or publicly disclose the intention to make
any such offer, sale, pledge, disposition or filing, without the prior written
consent of the Lead Underwriter for a period beginning

 

7



--------------------------------------------------------------------------------

at the time of execution of the Terms Agreement and ending the number of days
after the Closing Date specified under “Blackout” in the Terms Agreement.

 

5. Conditions of the Obligations of the Underwriters. The obligations of the
several Underwriters to purchase and pay for the Offered Securities will be
subject to the accuracy of the representations and warranties on the part of the
Company herein, to the accuracy of the statements of Company officers made
pursuant to the provisions hereof, to the performance by the Company of its
obligations hereunder and to the following additional conditions precedent:

 

(a) On or prior to the date of the Terms Agreement, the Representatives shall
have received a letter, dated the date of delivery thereof, of KMPG LLP
confirming that they are independent public accountants within the meaning of
the Act and the applicable published Rules and Regulations thereunder and
stating to the effect that:

 

(i) in their opinion the financial statements and any schedules and any summary
of earnings examined by them and included in the Prospectus comply as to form in
all material respects with the applicable accounting requirements of the Act and
the related published Rules and Regulations;

 

(ii) they have performed the procedures specified by the American Institute of
Certified Public Accountants for a review of interim financial information as
described in Statement of Auditing Standards No. 71, Interim Financial
Information, on any unaudited financial statements included in the Registration
Statement;

 

(iii) on the basis of the review referred to in clause (ii) above, a reading of
the latest available interim financial statements of the Company, inquiries of
officials of the Company who have responsibility for financial and accounting
matters and other specified procedures, nothing came to their attention that
caused them to believe that:

 

(A) the unaudited financial statements, if any, and any summary of earnings
included in the Prospectus do not comply as to form in all material respects
with the applicable accounting requirements of the Act and the related published
Rules and Regulations or any material modifications should be made to such
unaudited financial statements and summary of earnings for them to be in
conformity with generally accepted accounting principles;

 

(B) if any unaudited “capsule” information is contained in the Prospectus, the
unaudited consolidated net revenues, income before provision for income taxes
and extraordinary items, net income or other amounts constituting such “capsule”
information and described in such letter do not agree with the corresponding
amounts set forth in the unaudited consolidated financial statements or were not
determined on a basis substantially consistent with that of the corresponding
amounts in the audited statements of income;

 

8



--------------------------------------------------------------------------------

(C) at the date of the latest available balance sheet read by such accountants,
or at a subsequent specified date not more than three business days prior to the
date of the such letter, there was any change in the capital stock or any
increase in short-term indebtedness or long-term debt of the Company and its
consolidated subsidiaries or, at the date of the latest available balance sheet
read by such accountants, there was any decrease in consolidated net assets, as
compared with amounts shown on the latest balance sheet included in the
Prospectus; or

 

(D) for the period from the closing date of the latest income statement included
in the Prospectus to the closing date of the latest available income statement
read by such accountants there were any decreases, as compared with the
corresponding period of the previous year and with the period of corresponding
length ended the date of the latest income statement included in the Prospectus,
in consolidated net revenues, in the total or per share amounts of income before
provision for income taxes and extraordinary items or net income or in the ratio
of earnings to fixed charges;

 

except in all cases set forth in clauses (C) and (D) above for changes,
increases or decreases which the Prospectus discloses have occurred or may occur
or which are described in such letter; and

 

(iv) they have compared specified dollar amounts (or percentages derived from
such dollar amounts) and other financial information contained in the Prospectus
(in each case to the extent that such dollar amounts, percentages and other
financial information are derived from the general accounting records of the
Company and its subsidiaries subject to the internal controls of the Company’s
accounting system or are derived directly from such records by analysis or
computation) with the results obtained from inquiries, a reading of such general
accounting records and other procedures specified in such letter and have found
such dollar amounts, percentages and other financial information to be in
agreement with such results, except as otherwise specified in such letter.

 

All financial statements and schedules included in material incorporated by
reference into the Prospectus shall be deemed included in the Prospectus for
purposes of this subsection.

 

(b) The Prospectus shall have been filed with the Commission in accordance with
the Rules and Regulations and Section 4(a) of this Agreement. No stop order
suspending the effectiveness of the Registration Statement or of any part
thereof shall have been issued and no proceedings for that purpose shall have
been instituted or, to the knowledge of the Company or any Underwriter, shall be
contemplated by the Commission.

 

(c) Subsequent to the execution of the Terms Agreement, there shall not have
occurred (i) any change, or any development or event involving a prospective
change, in the condition (financial or other), business, properties or results
of operations of the Company and its subsidiaries taken as one enterprise which,
in the judgment of a

 

9



--------------------------------------------------------------------------------

majority in interest of the Underwriters including any Representatives, is
material and adverse and makes it impractical or inadvisable to proceed with
completion of the public offering or the sale of and payment for the Offered
Securities; (ii) any downgrading in the rating of any debt securities of the
Company by any “nationally recognized statistical rating organization” (as
defined for purposes of Rule 436(g) under the Act), or any public announcement
that any such organization has under surveillance or review its rating of any
debt securities of the Company (other than an announcement with positive
implications of a possible upgrading, and no implication of a possible
downgrading, of such rating); (iii) any change in U.S. or international
financial, political or economic conditions or currency exchange rates or
exchange controls as would, in the judgment of a majority in interest of the
Underwriters including any Representatives, be likely to prejudice materially
the success of the proposed issue, sale or distribution of the Offered
Securities, whether in the primary market or in respect of dealings in the
secondary market; (iv) any material suspension or material limitation of trading
in securities generally on the New York Stock Exchange, or any setting of
minimum prices for trading on such exchange, or any suspension of trading of any
securities of the Company on any exchange or in the over-the-counter market;
(v) any banking moratorium declared by U.S. Federal or New York authorities;
(vi) any major disruption of settlements of securities or clearance services in
the United States; or (vii) any attack on, outbreak or escalation of hostilities
or act of terrorism involving the United States, any declaration of war by
Congress or any other national or international calamity or emergency if, in the
judgment of a majority in interest of the Underwriters including any
Representatives, the effect of any such attack, outbreak, escalation, act,
declaration, calamity or emergency makes it impractical or inadvisable to
proceed with completion of the public offering or the sale of and payment for
the Offered Securities.

 

(d) The Representatives shall have received an opinion, dated the Closing Date,
of the General Counsel of the Company to the effect that:

 

(i) The Company is an existing corporation in good standing under the laws of
the State of Delaware, with corporate power and authority to own its properties
and conduct its business as described in the Prospectus; and the Company is duly
qualified to do business as a foreign corporation in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification;

 

(ii) The Indenture has been duly authorized, executed and delivered by the
Company and has been duly qualified under the Trust Indenture Act; the Offered
Securities have been duly authorized; the Offered Securities other than any
Contract Securities have been duly executed, authenticated, issued and
delivered; the Indenture and the Offered Securities other than any Contract
Securities constitute, and any Contract Securities, when executed,
authenticated, issued and delivered in the manner provided in the Indenture and
sold pursuant to Delayed Delivery Contracts, will constitute, valid and legally
binding obligations of the Company enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to

 

10



--------------------------------------------------------------------------------

general equity principles; and the Offered Securities other than any Contract
Securities conform, and any Contract Securities, when so issued and delivered
and sold will conform, to the description thereof contained in the Prospectus;

 

(iii) No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required for the consummation of the
transactions contemplated by the Terms Agreement (including the provisions of
this Agreement) in connection with the issuance or sale of the Offered
Securities by the Company, except such as have been obtained and made under the
Act and the Trust Indenture Act and such as may be required under state
securities laws;

 

(iv) The execution, delivery and performance of the Indenture, the Terms
Agreement (including the provisions of this Agreement) and any Delayed Delivery
Contracts and the issuance and sale of the Offered Securities and compliance
with the terms and provisions thereof will not result in a breach or violation
of any of the terms and provisions of, or constitute a default under, any
statute, any rule, regulation or order of any governmental agency or body or any
court having jurisdiction over the Company or any subsidiary of the Company or
any of their properties, or any material agreement or instrument to which the
Company or any such subsidiary is a party or by which the Company or any such
subsidiary is bound or to which any of the properties of the Company or any such
subsidiary is subject, or the charter or by-laws of the Company or any such
subsidiary, and the Company has full power and authority to authorize, issue and
sell the Offered Securities as contemplated by the Terms Agreement (including
the provisions of this Agreement);

 

(v) The Registration Statement has become effective under the Act, the
Prospectus was filed with the Commission pursuant to the subparagraph of Rule
424(b) specified in such opinion on the date specified therein, and, to the best
of the knowledge of such counsel, no stop order suspending the effectiveness of
the Registration Statement or any part thereof has been issued and no
proceedings for that purpose have been instituted or are pending or contemplated
under the Act, and the registration statement relating to the Registered
Securities, as of its effective date, the Registration Statement and the
Prospectus, as of the date of the Terms Agreement, and any amendment or
supplement thereto, as of its date, complied as to form in all material respects
with the requirements of the Act, the Trust Indenture Act and the Rules and
Regulations; such counsel have no reason to believe that such registration
statement, as of its effective date, the Registration Statement, as of the date
of the Terms Agreement or as of the Closing Date, or any amendment thereto, as
of its date or as of the Closing Date, contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein not misleading or that the
Prospectus, as of the date of the Terms Agreement or as of such Closing Date, or
any amendment or supplement thereto, as of its date or as of the Closing Date,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the

 

11



--------------------------------------------------------------------------------

light of the circumstances under which they were made, not misleading; the
descriptions in the Registration Statement and Prospectus of statutes, legal and
governmental proceedings and contracts and other documents are accurate and
fairly present the information required to be shown; and such counsel do not
know of any legal or governmental proceedings required to be described in the
Prospectus which are not described as required or of any contracts or documents
of a character required to be described in the Registration Statement or
Prospectus or to be filed as exhibits to the Registration Statement which are
not described and filed as required; it being understood that such counsel need
express no opinion as to the financial statements or other financial data
contained in the Registration Statement or the Prospectus; and

 

(vi) The Terms Agreement (including the provisions of this Agreement) and any
Delayed Delivery Contracts have been duly authorized, executed and delivered by
the Company.

 

(e) The Representatives shall have received from Cleary, Gottlieb, Steen &
Hamilton, counsel for the Underwriters, such opinion or opinions, dated the
Closing Date, with respect to the validity of the Offered Securities, the
Registration Statement, the Prospectus and other related matters as the
Representatives may require, and the Company shall have furnished to such
counsel such documents as they request for the purpose of enabling them to pass
upon such matters.

 

(f) The Representatives shall have received a certificate, dated the Closing
Date, signed by any two of the chairman of the board of directors, the chief
executive officer, the president, the chief financial officer, the chief
administrative officer, the chief accounting officer and any Managing Director
of the Company in which such officers, to the best of their knowledge after
reasonable investigation, shall state that the representations and warranties of
the Company in this Agreement are true and correct, that the Company has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date, that no stop
order suspending the effectiveness of the Registration Statement or of any part
thereof has been issued and no proceedings for that purpose have been instituted
or are contemplated by the Commission and that, subsequent to the date of the
most recent financial statements in the Prospectus, there has been no material
adverse change, nor any development or event involving a prospective material
adverse change, in the condition (financial or other), business, properties or
results of operations of the Company and its subsidiaries taken as a whole
except as set forth in or contemplated by the Prospectus or as described in such
certificate.

 

(g) The Representatives shall have received a letter, dated the Closing Date,
of KPMG LLP which meets the requirements of subsection (a) of this Section,
except that the specified date referred to in such subsection will be a date not
more than three days prior to the Closing Date for the purposes of this
subsection.

 

The Company will furnish the Representatives with such conformed copies of such
opinions, certificates, letters and documents as the Representatives reasonably
request. The Lead

 

12



--------------------------------------------------------------------------------

Underwriter may in its sole discretion waive on behalf of the Underwriters
compliance with any conditions to the obligations of the Underwriters under this
Agreement and the Terms Agreement.

 

6. Indemnification and Contribution.

 

(a) The Company will indemnify and hold harmless each Underwriter, its partners,
directors and officers and each person, if any, who controls such Underwriter
within the meaning of Section 15 of the Act, against any losses, claims, damages
or liabilities, joint or several, to which such Underwriter may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement, the Prospectus, or any amendment or supplement
thereto, or any related preliminary prospectus or preliminary prospectus
supplement, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, and will reimburse each Underwriter
for any legal or other expenses reasonably incurred by such Underwriter in
connection with investigating or defending any such loss, claim, damage,
liability or action as such expenses are incurred; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with written information furnished
to the Company by any Underwriter through the Representatives, if any,
specifically for use therein, it being understood and agreed that the only such
information furnished by any Underwriter consists of the information described
as such in the Terms Agreement.

 

(b) Each Underwriter will severally and not jointly indemnify and hold harmless
the Company, its directors and officers and each person, if any, who controls
the Company within the meaning of Section 15 of the Act, against any losses,
claims, damages or liabilities to which the Company may become subject, under
the Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the Registration
Statement, the Prospectus, or any amendment or supplement thereto, or any
related preliminary prospectus or preliminary prospectus supplement, or arise
out of or are based upon the omission or the alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by such Underwriter through the Representatives, if
any, specifically for use therein, and will reimburse any legal or other
expenses reasonably incurred by the Company in connection with investigating or
defending any such loss, claim, damage, liability or action as such expenses are
incurred, it being understood and agreed that the only such information
furnished by any Underwriter consists of the information described as such in
the Terms Agreement.

 

13



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under subsection
(a) or (b) above, notify the indemnifying party of the commencement thereof; but
the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party otherwise than under
subsection (a) or (b) above. In case any such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party), and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof other than
reasonable costs of investigation. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened action in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party unless such settlement (i) includes an unconditional release
of such indemnified party from all liability on any claims that are the subject
matter of such action and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act by or behalf of an
indemnified party.

 

(d) If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Underwriters on the other from the offering of the Offered
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and the Underwriters on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Underwriters on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Company bear to the total underwriting discounts and commissions received
by the Underwriters. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Underwriters and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The amount paid by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the first sentence of this subsection (d) shall be deemed to include

 

14



--------------------------------------------------------------------------------

any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any action or claim which is the
subject of this subsection (d). Notwithstanding the provisions of this
subsection (d), no Underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Offered Securities
underwritten by it and distributed to the public were offered to the public
exceeds the amount of any damages which such Underwriter has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
Underwriters’ obligations in this subsection (d) to contribute are several in
proportion to their respective underwriting obligations and not joint.

 

(e) The obligations of the Company under this Section shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls any Underwriter
within the meaning of the Act; and the obligations of the Underwriters under
this Section shall be in addition to any liability which the respective
Underwriters may otherwise have and shall extend, upon the same terms and
conditions, to each director of the Company, to each officer of the Company who
has signed the Registration Statement and to each person, if any, who controls
the Company within the meaning of the Act.

 

7. Default of Underwriters. If any Underwriter or Underwriters default in their
obligations to purchase Offered Securities under the Terms Agreement and the
aggregate principal amount of Offered Securities that such defaulting
Underwriter or Underwriters agreed but failed to purchase does not exceed 10% of
the total principal amount of Offered Securities, the Lead Underwriter may make
arrangements satisfactory to the Company for the purchase of such Offered
Securities by other persons, including any of the Underwriters, but if no such
arrangements are made by the Closing Date, the non-defaulting Underwriters shall
be obligated severally, in proportion to their respective commitments under the
Terms Agreement (including the provisions of this Agreement), to purchase the
Offered Securities that such defaulting Underwriters agreed but failed to
purchase. If any Underwriter or Underwriters so default and the aggregate
principal amount of Offered Securities with respect to which such default or
defaults occur exceeds 10% of the total principal amount of Offered Securities
and arrangements satisfactory to the Lead Underwriter and the Company for the
purchase of such Offered Securities by other persons are not made within 36
hours after such default, the Terms Agreement will terminate without liability
on the part of any non-defaulting Underwriter or the Company, except as provided
in Section 8. As used in this Agreement, the term “Underwriter” includes any
person substituted for an Underwriter under this Section. Nothing herein will
relieve a defaulting Underwriter from liability for its default. The respective
commitments of the several Underwriters for the purposes of this Section shall
be determined without regard to reduction in the respective Underwriters’
obligations to purchase the principal amounts of the Offered Securities set
forth opposite their names in the Terms Agreement as a result of Delayed
Delivery Contracts entered into by the Company.

 

8. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and

 

15



--------------------------------------------------------------------------------

of the several Underwriters set forth in or made pursuant to the Terms Agreement
(including the provisions of this Agreement) will remain in full force and
effect, regardless of any investigation, or statement as to the results thereof,
made by or on behalf of any Underwriter, the Company or any of their respective
representatives, officers or directors or any controlling person, and will
survive delivery of and payment for the Offered Securities. If the Terms
Agreement is terminated pursuant to Section 7 or if for any reason the purchase
of the Offered Securities by the Underwriters is not consummated, the Company
shall remain responsible for the expenses to be paid or reimbursed by it
pursuant to Section 4 and the respective obligations of the Company and the
Underwriters pursuant to Section 6 shall remain in effect. If the purchase of
the Offered Securities by the Underwriters is not consummated for any reason
other than solely because of the termination of the Terms Agreement pursuant to
Section 7 or the occurrence of any event specified in clause (iii), (iv), (v),
(vi) or (vii) of Section 5(c), the Company will reimburse the Underwriters for
all out-of-pocket expenses (including fees and disbursements of counsel)
reasonably incurred by them in connection with the offering of the Offered
Securities.

 

9. Notices. All communications hereunder will be in writing and, if sent to the
Underwriters, will be mailed, delivered or telegraphed and confirmed to them at
their address furnished to the Company in writing for the purpose of
communications hereunder or, if sent to the Company, will be mailed, delivered
or telegraphed and confirmed to it at Eleven Madison Avenue, New York, New York
10010-3629, Attention: Corporate Treasury Department (Facsimile No.:
(212) 325-8227).

 

10. Successors. The Terms Agreement (including the provisions of this Agreement)
will inure to the benefit of and be binding upon the Company and such
Underwriters as are identified in the Terms Agreement and their respective
successors and the officers and directors and controlling persons referred to in
Section 6, and no other person will have any right or obligation hereunder.

 

11. Representation of Underwriters. Any Representatives will act for the several
Underwriters in connection with the financing described in the Terms Agreement,
and any action under such Terms Agreement (including the provisions of this
Agreement) taken by the Representatives jointly or by the Lead Underwriter will
be binding upon all the Underwriters.

 

12. Counterparts. The Terms Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

 

13. Applicable Law. This Agreement and the Terms Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
regard to principles of conflicts of laws.

 

The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to the Terms Agreement (including the
provisions of this Agreement) or the transactions contemplated thereby.

 

16



--------------------------------------------------------------------------------

ANNEX I

 

DELAYED DELIVERY CONTRACT

 

                    , 20    

 

CREDIT SUISSE FIRST BOSTON (USA), INC.

c/o CREDIT SUISSE FIRST BOSTON CORPORATION

Eleven Madison Avenue

New York, N.Y. 10010-3629

Attention: Investment Banking Department - Transactions Advisory Group

 

Gentlemen:

 

The undersigned hereby agrees to purchase from Credit Suisse First Boston (USA),
Inc., a Delaware corporation (“Company”), and the Company agrees to sell to the
undersigned, [If one delayed closing, insert—as of the date hereof, for delivery
on                     , 20     (“Delivery Date”),]

 

[$]                     principal amount

 

of the Company’s [Insert title of securities] (“Securities”), offered by the
Company’s Prospectus dated October 25, 2001 and a Prospectus Supplement dated
                    , 20     relating thereto, receipt of copies of which is
hereby acknowledged, at     % of the principal amount thereof plus accrued
interest, if any, and on the further terms and conditions set forth in this
Delayed Delivery Contract (“Contract”).

 

[If two or more delayed closings, insert the following:

 

The undersigned will purchase from the Company as of the date hereof, for
delivery on the dates set forth below, Securities in the principal amounts set
forth below:

 

Principal Amount

--------------------------------------------------------------------------------

   Delivery Date


--------------------------------------------------------------------------------

      

 

Each of such delivery dates is hereinafter referred to as a Delivery Date.]

 

Payment for the Securities that the undersigned has agreed to purchase for
delivery on [the][each] Delivery Date shall be made to the Company or its order
in Federal (same day) funds by certified or official bank check or wire transfer
to an account designated by the Company, at the office of Cleary, Gottlieb,
Steen & Hamilton, One Liberty Plaza, New York, New York

 

17



--------------------------------------------------------------------------------

10006 at      A.M. on [the][such] Delivery Date upon delivery to the undersigned
of the Securities to be purchased by the undersigned [for delivery on such
Delivery Date] in definitive fully registered form and in such denominations and
registered in such names as the undersigned may designate by written or
telegraphic communication addressed to the Company not less than five full
business days prior to [the][such] Delivery Date.

 

It is expressly agreed that the provisions for delayed delivery and payment are
for the sole convenience of the undersigned; that the purchase hereunder of
Securities is to be regarded in all respects as a purchase as of the date of
this Contract; that the obligation of the Company to make delivery of and accept
payment for, and the obligation of the undersigned to take delivery of and make
payment for, Securities on [the][each] Delivery Date shall be subject only to
the conditions that (1) investment in the Securities shall not at [the][such]
Delivery Date be prohibited under the laws of any jurisdiction in the United
States to which the undersigned is subject and (2) the Company shall have sold
to the Underwriters the total principal amount of the Securities less the
principal amount thereof covered by this and other similar Contracts. The
undersigned represents that its investment in the Securities is not, as of the
date hereof, prohibited under the laws of any jurisdiction to which the
undersigned is subject and which governs such investment.

 

Promptly after completion of the sale to the Underwriters the Company will mail
or deliver to the undersigned at its address set forth below notice to such
effect, accompanied by a copy of the opinion of counsel for the Company
delivered to the Underwriters in connection therewith.

 

This Contract will inure to the benefit of and be binding upon the parties
hereto and their respective successors, but will not be assignable by either
party hereto without the written consent of the other.

 

It is understood that the acceptance of any such Contract is in the Company’s
sole discretion and, without limiting the foregoing, need not be on a
first-come, first-served basis. If this Contract is acceptable to the Company,
it is requested that the Company sign the form of acceptance below and mail or
deliver one of the counterparts hereof to the undersigned at its address set
forth below. This will become a binding contract between the Company and the
undersigned when such counterpart is so mailed or delivered.

 

18



--------------------------------------------------------------------------------

Yours very truly,

  (Name of Purchaser) By:       (Title of Signatory)     (Address of Purchaser)

Accepted, as of the above date.

CREDIT SUISSE FIRST BOSTON (USA), INC.

By:        

[Insert Title]

 



 

 

 

 

 

 

19



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF WONG PARTNERSHIP OPINION

 

[On Wong Partnership Letterhead]

 

[Addressees]

 

Dear Sirs

 

We have been asked to issue this Opinion Letter in connection with the
transaction (the “Transaction”) contemplated by a Terms Agreement dated [·] (the
“Underwriting Agreement”) made between i-STT Investments (Bermuda) Ltd. (the
“Selling Stockholder”) Equinix, Inc. and Credit Suisse First Boston LLC.

 

1. INTRODUCTION

 

1.1 Defined Terms

 

In this Opinion Letter:

 

  1.1.1 “Company” means i-STT Investments Pte. Ltd. (Singapore company
registration number 199600443G);

 

  1.1.2 “Companies Act” means the Companies Act, Chapter 50 of Singapore;

 

  1.1.3 “Selling Stockholder Actions” means (i) the sale by the Selling
Stockholder of 4,300,000 shares of Common Stock, US$.001 par value of Equinix,
Inc., a Delaware corporation (the “Contract Shares”), as such amount may be
adjusted pursuant to mutual agreement and (ii) the grant by the Selling
Stockholder of a pledge or other security interest in favour of Credit Suisse
First Boston Capital LLC over the Contract Shares as security for certain of its
obligations in relation to the sale of the Contract Shares.

 

  1.1.4 terms defined or given a particular construction in the Underwriting
Agreement have the same meaning in this Opinion Letter unless a contrary
indication appears; and

 

  1.1.5 headings in this Opinion Letter are for ease of reference only and shall
not affect its interpretation.

 

1.2 Legal Review

 

For the purpose of issuing this Opinion Letter we have reviewed only the
documents and completed only the searches and enquiries referred to in Schedule
1 (Documents and Enquiries) to this Opinion Letter.

 

1.3 Applicable Law

 

This Opinion Letter and the opinions given in it are governed by Singapore law
and relate only to Singapore law as applied by the courts of Singapore as at
today’s date. We express no opinion in this Opinion Letter on the laws of any
other jurisdiction.

 

1.4 Assumptions and Reservations

 

The opinions given in this Opinion Letter are given on the basis of the
assumptions set out in Schedule 2 (Assumptions) and are subject to the
reservations set out in Schedule 3 (Reservations) to this Opinion Letter.



--------------------------------------------------------------------------------

The opinions given in this Opinion Letter are strictly limited to the matters
stated in paragraph 2 (Opinions) and do not extend to any other matters.

 

2. OPINIONS

 

We are of the opinion that:

 

2.1 Corporate Existence

 

  2.1.1 The Company is a company duly incorporated and validly existing in
accordance with the laws of Singapore, has the power and authority to own its
properties and conduct its business and is duly qualified to do business in
Singapore.

 

  2.1.2 The Company has the capacity and power to form the Selling Stockholder
and to contribute the Contract Shares (as defined in the Underwriting Agreement)
to the Selling Stockholder.

 

  2.1.3 All corporate action required to authorise the formation of the Selling
Stockholder and the contribution of the Contract Shares to the Selling
Stockholder has been duly taken by the Company.

 

2.2 No Conflict

 

  2.2.1 Neither the formation of the Selling Stockholder nor the contribution of
the Contract Shares as capital in the Selling Stockholder nor the taking of the
Selling Stockholder Actions by the Selling Stockholder conflicts with or will
conflict with:

 

  (a) any present law, regulation, treaty or rule of Singapore or any order of
any governmental, judicial or other authority in Singapore in any respect; or

 

  (b) the constitutional documents (being the memorandum and articles of
association and the other constitutional documents referred to in Schedule 1
(Documents and Enquiries)) of the Company in any respect.

 

2.3 Further Acts

 

No further acts, conditions or things are required by Singapore law to be done,
fulfilled or performed in order to enable the Company lawfully to form the
Selling Stockholder or contribute the Contract Shares as capital in the Selling
Stockholder, and no consent, licence, approval and authorisation of, declaration
to, filing or registration with, any governmental authority of Singapore is
required in connection with such formation or contribution.

 

3. LIMITS OF OPINION

 

We express no opinion as to any liability to tax which may arise or be suffered
as a result of or in connection with the transaction contemplated by the
Underwriting Agreement.

 

4. ADDRESSEES AND PURPOSE

 

This Opinion Letter is given for the benefit of the parties to whom it is
addressed. It is not to be transmitted to any other person nor is it to be
relied upon by any other person for any other purpose or quoted or referred to
in any public document or filed with any governmental, regulatory or other
authorities without our consent, except that you may furnish copies of this
legal opinion to your legal counsel for the purposes of this transaction and for
inclusion of a copy of this Opinion Letter in a closing set or transaction bible
to be prepared in connection therewith.

 

Yours faithfully,

 

Wong Partnership



--------------------------------------------------------------------------------

SCHEDULE 1

DOCUMENTS AND ENQUIRIES

 

1. DOCUMENTS

 

We have reviewed only the following documents for the purposes of this Opinion
Letter.

 

  (a) An [executed] copy of the Underwriting Agreement.

 

  (b) A copy of the Certificate of Incorporation of Private Company of the
Company, which copy is certified as a true copy by a director or the company
secretary of the Company not earlier than the second normal working day in
Singapore prior to the date of this Opinion Letter.

 

  (c) A copy of the Certificate of Incorporation on Change of Name of the
Company for the change of the Company’s name from “ST Sichuan Cellular Pte Ltd”
to “i-STT Investments Pte. Ltd.”, which copy is certified as a true copy by a
director or the company secretary of the Company not earlier than the second
normal working day in Singapore prior to the date of this Opinion Letter.

 

  (d) A copy of the memorandum and articles of association of the Company, which
copy is certified as a true copy by a director or the company secretary of the
Company not earlier than the second normal working day in Singapore prior to the
date of this Opinion Letter.

 

  (e) A copy of the certificate of director dated [·] in respect of the
resolutions passed by the board of directors of the Company on [·] (the
“Directors’ Resolutions”).

 

OR

 

A copy of the resolutions passed by the board of directors of the Company on [·]
(the “Directors’ Resolutions”).

 

  (f) A copy of the minutes of a meeting of the Company held on [·] containing
resolutions passed by the shareholders of the Company (the “Shareholders’
Resolutions”).

 

2. SEARCHES AND ENQUIRIES1

 

We have undertaken only the following searches and enquiries for the purposes of
this Opinion Letter.

 

  (g) Searches were conducted on [·] at the Accounting and Corporate Regulatory
Authority (the “ACRA”) in Singapore in respect of the Company (the “ACRA
Search”).

 

  (h) Composite litigation and winding-up searches were made on [·] at the
Supreme Court and Subordinate Courts of Singapore in respect of the Company (the
“Court Searches”).

--------------------------------------------------------------------------------

1 Searches will be conducted just prior to issuing the Opinion Letter.



--------------------------------------------------------------------------------

SCHEDULE 2

ASSUMPTIONS

 

The opinions in this Opinion Letter have been made on the following assumptions.

 

3. ORIGINAL AND GENUINE DOCUMENTATION

 

  (i) All signatures, stamps and seals are genuine, all original documents are
authentic and all copy documents are complete and conform to the originals.

 

  (j) Any certificate referred to in Schedule 1 (Documents and Enquiries) is
correct in all respects.

 

4. PARTIES OTHER THAN THE COMPANY

 

  (k) Each party to the agreements (the “Transaction Documents”) pursuant to
which the Selling Stockholder Actions are or are to be taken is validly
incorporated and existing under the laws of its jurisdiction of incorporation,
and has the capacity, power and authority to enter into and to exercise its
rights and to perform its obligations under the Transaction Documents.

 

  (l) Each party to the Transaction Documents has duly executed and delivered
the Transaction Documents.

 

  (m) Each party to the Transaction Documents has complied with all laws and
regulations of Singapore relating to its business in Singapore (if it carries on
any business in Singapore or has a place of business in Singapore) which are
relevant to the Transaction Documents.

 

  (n) No party to the Transaction Documents has notice or knowledge of any other
party to the Transaction Documents having entered into any agreement, document,
arrangement or transaction which may in any way prohibit or restrict its right
to enter into the Transaction Documents or restrict the performance by it of its
obligations under the Transaction Documents.

 

5. CORPORATE AUTHORITY OF THE COMPANY

 

  (o) There have been no amendments to the form of the memorandum and articles
of association of the Company referred to in Schedule 1 (Documents and
Enquiries).

 

  (p) The Directors’ Resolutions and Shareholders’ Resolutions referred to in
Schedule 1 (Documents and Enquiries):

 

  (i) were (in the case of the Directors’ Resolutions) duly passed at properly
convened meetings of duly appointed directors or duly appointed committees of
directors of the Company or, as the case may be, duly passed in the form of
circulating resolutions in writing in accordance with the provisions of the
Articles of Association of the Company;

 

  (ii) were duly passed in accordance with the provisions of the Companies Act;
and

 

  (iii) have not been amended or rescinded and are in full force and effect.

 

  (q) The directors of the Company acted in good faith and in the interests of
the Company in approving the formation of the Selling Stockholder and the
contribution of the Contract Shares as capital in the Selling Stockholder and in
consenting to the Selling Stockholder Actions.



--------------------------------------------------------------------------------

6. SEARCHES AND ENQUIRIES

 

There has been no alteration in the status or condition of the Company as
disclosed by the searches and enquiries referred to in Schedule 1 (Documents and
Enquiries). However, it is our experience that the searches and enquiries
referred to in paragraph 2 of Schedule 1 (Documents and Enquiries) may be
unreliable. In particular, the ACRA Search is not capable of revealing whether
or not a winding-up petition has been presented. Notice of a winding-up order or
resolution passed or a receiver or judicial manager appointed may not be filed
at the ACRA immediately.

 

7. OTHER DOCUMENTS

 

Save for those listed in Schedule 1 (Documents and Enquiries), there is no other
agreement, instrument or other arrangement between any of the parties to the
Underwriting Agreement which modifies or supersedes the Underwriting Agreement
or the other documents referred to therein.

 

8. OTHER LAWS

 

  (r) All acts, conditions or things required to be fulfilled, performed or
effected in connection with the formation of the Selling Stockholder, the
contribution of the Contract Shares as capital in the Selling Stockholder and
the performance of the Selling Stockholder Actions under the laws of any
relevant jurisdiction other than Singapore have been duly fulfilled, performed
and complied with.

 

  (s) Each of the agreements pursuant to which the Selling Stockholder Actions
are required to be performed are legal, valid, binding and enforceable for all
purposes under the laws of all relevant jurisdictions other than Singapore.

 

  (t) There are no provisions of the laws of any relevant jurisdiction (other
than Singapore) which would be contravened by the formation of the Selling
Stockholder, the contribution of the Contract Shares as capital in the Selling
Stockholder and the performance of the Selling Stockholder Actions and that, in
so far as any obligation expressed to be incurred or performed in connection
with the formation of the Selling Stockholder, the contribution of the Contract
Shares as capital in the Selling Stockholder and/or the Selling Stockholder
Actions falls to be performed in or is otherwise subject to the laws of any
relevant jurisdiction other than Singapore, its performance will not be illegal
by virtue of the laws of that jurisdiction.

 

  (u) All consents, approvals, authorisations, licences, exemptions or orders
required from any relevant governmental or other regulatory authorities outside
Singapore and all other requirements outside Singapore for the formation of the
Selling Stockholder, the contribution of the Contract Shares as capital in the
Selling Stockholder and the Selling Stockholder Actions have been duly obtained
or fulfilled and are and will remain in full force and effect and that any
conditions to which they are subject have been satisfied.

 

9. OTHER ASSUMPTIONS

 

  (v) There have been no amendments made to the documents listed in Schedule 1
(Documents and Enquiries) which would affect this Opinion Letter.



--------------------------------------------------------------------------------

SCHEDULE 3

RESERVATIONS

 

The opinions in this Opinion Letter are subject to the following reservations.

 

10. EFFECTIVENESS OF TRANSFER OF PROPRIETARY RIGHTS

 

We express no opinion as to whether the Company has good legal or other title to
the Contract Shares, or as to the existence or value of the same.

 

11. OTHER RESERVATIONS

 

  (w) The courts of Singapore are bound to follow judicial precedents laid down
by superior courts of Singapore. However, the Court of Appeal, which is the
highest court in Singapore, has power to depart from such precedents where
adherence will cause injustice in a particular case or constrain the development
of law in conformity with the circumstances of Singapore.

 

  (x) A court in Singapore will not be automatically bound to stay proceedings
brought in its jurisdiction despite the existence of an exclusive jurisdiction
provision in an agreement naming the foreign jurisdiction where the proceedings
should be brought. The Singapore courts have the discretion as to whether or not
to grant an application for a stay notwithstanding such an exclusive
jurisdiction clause.